



Exhibit 10.1
EXECUTION VERSION
$4,500,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 15, 2018
among
MASTERCARD INCORPORATED,
as Company
The Subsidiary Borrowers from Time to Time Parties Hereto
The Several Lenders from Time to Time Parties Hereto
CITIBANK, N.A.,
as Managing Administrative Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers, Joint Book Managers and Global Coordinators
BANK OF CHINA, NEW YORK BRANCH,
as Joint Lead Arranger, Joint Book Manager, Syndication Agent and Regional
Coordinator (Asia)
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger, Joint Book Manager, Syndication Agent and Regional
Coordinator (Europe)
U.S. BANK, NATIONAL ASSOCIATION,
as Joint Lead Arranger, Joint Book Manager, Syndication Agent and Regional
Coordinator (North America)


BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, HSBC BANK USA, N.A., INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS
PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MIZUHO BANK, LTD., MUFG
BANK, LTD., NATWEST MARKETS PLC, SANTANDER BANK, N.A., and SOCIETE GENERALE,
as Joint Lead Arrangers and Joint Book Managers
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, HSBC BANK USA, N.A., INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS
PLC, BANK OF AMERICA, N.A., MIZUHO BANK, LTD., MUFG BANK, LTD., NATWEST MARKETS
PLC, SANTANDER BANK, N.A. and SOCIETE GENERALE,
as Documentation Agents


i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
 
 
 
Section 1. DEFINITIONS
1


 
 
 
1.1


Defined Terms
1


1.2


Other Definitional Provisions
19


1.3


Currencies; Currency Equivalents
20


1.4


Divisions
20


 
 
 
Section 2. AMOUNT AND TERMS OF LOANS
20


 
 
 
2.1


Revolving Credit Commitments
20


2.2


Procedure for Revolving Credit Borrowing
20


2.3


Facility Fee
21


2.4


Termination or Reduction of Commitments
21


2.5


Repayment of Revolving Credit Loans; Evidence of Debt
22


2.6


Prepayment of Loans
22


2.7


Conversion and Continuation Options
23


2.8


Minimum Amounts of Tranches
24


2.9


Interest Rates and Payment Dates
24


2.10


Computation of Interest and Fees
25


2.11


Interest Rate Determination
25


2.12


Pro Rata Treatment and Payments
27


2.13


Swing Line Commitment
28


2.14


Illegality
31


2.15


Requirements of Law
31


2.16


Taxes
33


2.17


Indemnity
35


2.18


Commitment Increases
36


2.19


Commitment Extensions
37


2.20


Replacement of Lenders
38


2.21


Defaulting Lenders
38


2.22


Defaulting Lender Cure
40


2.23


Designation of Subsidiary Borrowers
40


 
 
 
Section 3. REPRESENTATIONS AND WARRANTIES
43


 
 
 
3.1


Financial Condition
43


3.2


No Change
44


3.3


Existence; Compliance with Law
44


3.4


Corporate Power; Authorization; Enforceable Obligations
44


3.5


No Legal Bar
44


3.6


No Material Litigation
44


3.7


No Default
45





ii

--------------------------------------------------------------------------------





3.8


Ownership of Property; Liens
45


3.9


Intellectual Property
45


3.10


No Burdensome Restrictions
45


3.11


Taxes
45


3.12


Federal Margin Regulations
45


3.13


ERISA
46


3.14


Investment Company Act; Other Regulations
46


3.15


Material Subsidiaries
46


3.16


Purpose of Loans
46


3.17


Environmental Matters
46


3.18


Anti-Corruption Laws and Sanctions
47


3.19


Representations and Warranties of Non-U.S. Subsidiary Borrowers
47


3.20


Beneficial Ownership Certification.
48


 
 
 
Section 4. CONDITIONS PRECEDENT
48


 
 
 
4.1


Conditions to Initial Loan
48


4.2


Conditions to Each Loan
49


 
 
 
Section 5. AFFIRMATIVE COVENANTS
50


 
 
 
5.1


Financial Statements
50


5.2


Certificates; Other Information
50


5.3


Payment of Obligations
51


5.4


Conduct of Business and Maintenance of Existence
51


5.5


Maintenance of Property; Insurance
51


5.6


Inspection of Property; Books and Records; Discussions
51


5.7


Notices
52


5.8


Environmental Laws
53


5.9


Compliance with Anti-Corruption Laws and Sanctions
53


 
 
 
Section 6. NEGATIVE COVENANTS
53


 
 
 
6.1


Consolidated Leverage Ratio
53


6.2


Limitation on Liens
53


6.3


Limitation on Fundamental Changes
55


6.4


Limitation on Transfer or Disposition of Assets
55


6.5


Limitation on Transactions with Affiliates
56


6.6


Limitation on Violation of Anti-Corruption Laws and Sanctions
56


 
 
 
Section 7. EVENTS OF DEFAULT
56


 
 
Section 8. THE MANAGING ADMINISTRATIVE AGENT
58


 
 
 
8.1


Appointment
58


8.2


Delegation of Duties
58





iii

--------------------------------------------------------------------------------





8.3


Exculpatory Provisions
59


8.4


Reliance by Managing Administrative Agent
59


8.5


Notice of Default
59


8.6


Non-Reliance on Managing Administrative Agent and Other Lenders
60


8.7


Indemnification
60


8.8


Managing Administrative Agent in Its Individual Capacity
60


8.9


Successor Managing Administrative Agent
61


8.10


Substitute Managing Administrative Agent
61


8.11


Arrangers, Etc
61


8.12


Certain ERISA Matters
61


 
 
 
Section 9. MISCELLANEOUS
62


 
 
 
9.1


Amendments and Waivers
62


9.2


Notices
63


9.3


No Waiver; Cumulative Remedies
70


9.4


Survival of Representations and Warranties
70


9.5


Payment of Expenses and Taxes
70


9.6


Successors and Assigns; Participations and Assignments
71


9.7


Adjustments; Set-off
74


9.8


Counterparts
74


9.9


Severability
74


9.10


Integration
74


9.11


Termination of Commitments and Swing Line Commitments
74


9.12


GOVERNING LAW
75


9.13


Submission To Jurisdiction; Waivers
75


9.14


Acknowledgements
75


9.15


WAIVERS OF JURY TRIAL
76


9.16


Waiver of Immunity
76


9.17


Judgment Currency
76


9.18


Confidentiality
76


9.19


USA PATRIOT Act
77


9.20


Termination of Agreement
77


9.21


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
77


 
 
 
Section 10. GUARANTEE
78


 
 
 
10.1


Guarantee
78


10.2


Obligations Unconditional
78


10.3


Reinstatement
79


10.4


Subrogation
79


10.5


Remedies
79


10.6


Continuing Guarantee
79





iv

--------------------------------------------------------------------------------





SCHEDULES
3.6
Material Litigation
3.15
Material Subsidiaries
6.2(f)
Liens
 
 
EXHIBITS
A
Form of Revolving Credit Note
B
Form of Swing Line Note
C
Form of Closing Certificate
D
Form of Swing Line Loan Participation Certificate
E-1
Form of Subsidiary Borrower Designation
E-2
Form of Subsidiary Borrower Termination Notice
F-1
Form of Opinion of General Counsel of the Company
F-2
Form of Opinion of Special New York Counsel to the Managing Administrative Agent
G
Form of Borrowing Notice
H
Form of Assignment and Acceptance
I
Form of Compliance Certificate
J-1
Form of New Lender Supplement
J-2
Form of Commitment Increase Supplement
K-1
Form of US Tax Certificate
K-2
Form of US Tax Certificate
K-3
Form of US Tax Certificate
K-4
Form of US Tax Certificate





v

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 15, 2018
among MASTERCARD INCORPORATED, a Delaware corporation (the “Company”), the
Subsidiary Borrowers from time to time parties hereto, the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”), CITIBANK, N.A., as managing administrative agent for the Lenders
hereunder (in such capacity, the “Managing Administrative Agent”), and JPMORGAN
CHASE BANK, N.A. as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).
WHEREAS, the Company, the Managing Administrative Agent, the Administrative
Agent and the lenders party thereto (the “Existing Lenders”) entered into an
Amended and Restated Credit Agreement dated as of October 21, 2015 (as amended,
supplemented or otherwise modified, and as in effect immediately before giving
effect to, the amendment and restatement thereof contemplated hereby to occur on
and as of the Second Restatement Effective Date, the “Existing Credit
Agreement”);
WHEREAS, the Company has requested that the Existing Lenders, the Managing
Administrative Agent and the Administrative Agent, as applicable, agree to amend
and restate the Existing Credit Agreement in its entirety pursuant to this
Agreement, and the Existing Lenders, the Managing Administrative Agent and the
Administrative Agent are willing to do so, on the terms and subject to the
conditions contained herein;
WHEREAS, Citibank, N.A., JPMorgan Chase Bank, N.A. and the other Lenders party
hereto (together with Existing Lenders that are not Lenders but have consented
hereto) constitute the Managing Administrative Agent, the Administrative Agent
and the Lenders, as applicable, under (and each as defined in) the Existing
Credit Agreement immediately prior to the Second Restatement Effective Date for
purposes of Section 9.1 of the Existing Credit Agreement and have consented to
such amendment and restatement of the Existing Credit Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall, upon the satisfaction of the
conditions precedent specified in Section 4.1 on the Second
Restatement Effective Date, be amended and restated in its entirety to read as
follows:
SECTION 1. DEFINITIONS
1.1Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“ABR”: a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of:
(i)the rate of interest announced publicly by Citibank in New York City from
time to time as Citibank’s base rate; and
(ii)for any day, 1.00% per annum above the London Interbank Offered Base Rate
that would be in effect for a LIBOR Loan denominated in Dollars and having an
Interest Period of one month that commences on the second Business Day following
such day; and
(iii)for any day, 0.50% per annum above the New York Fed Bank Rate in effect on
such day.
Each change in any interest rate provided for herein based upon the ABR
resulting from a change in the ABR shall take effect at the time of such change
in the ABR.


1

--------------------------------------------------------------------------------





“ABR Loans”: Revolving Credit Loans hereunder denominated in Dollars and the
rate of interest applicable to which is based upon the ABR.
“Administrative Agent”: as defined in the preamble hereof.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Managing Administrative Agent.
“Affected Currency”: as defined in subsection 2.11(c).
“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agreement”: this Second Amended and Restated Credit Agreement, as further
amended, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act).
“Applicable Facility Fee Rate”: for any Rating Level Period, the rate per annum
set forth below opposite the reference to such Rating Level Period:
Rating Level Period
Applicable Facility Fee Rate
Rating Level 1 Period
0.05%
Rating Level 2 Period
0.06%
Rating Level 3 Period
0.08%
Rating Level 4 Period
0.09%
Rating Level 5 Period
0.125%

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.
“Applicable Margin”: for any Loan of any Type and while any particular Rating
Level Period applies, the rate per annum set forth below opposite the reference
to the relevant Rating Level Period for Loans of such Type:
Rating Level Period
Applicable Margin
 
LIBOR Loans
ABR Loans
Rating Level 1 Period
0.575%
0.0%
Rating Level 2 Period
0.69%
0.0%
Rating Level 3 Period
0.795%
0.0%
Rating Level 4 Period
0.91%
0.0%
Rating Level 5 Period
1.00%
0.0%

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the effective date of such Rating Level Change.


2

--------------------------------------------------------------------------------





“Assignee”: as defined in subsection 9.6(c).
“Assignment and Acceptance”: an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Managing Administrative Agent,
substantially in the form of Exhibit H or any other form approved by the
Managing Administrative Agent.
“Available Commitment”: as to any Lender on any day, an amount equal to the
excess, if any, of (a) the amount of such Lender’s Commitment then in effect
over (b) the aggregate of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding and (ii) an amount equal to
the Swing Line Exposure of such Lender (including, as applicable (but without
duplication), in its capacity as Swing Line Lender) (after giving effect to any
repayment of Swing Line Loans on such day).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification”: as defined in subsection 4.1(i).
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower” and “Borrowers”: the Company and each Subsidiary Borrower.
“Borrowing Date”: any Business Day specified in a notice pursuant to
Sections 2.2 or 2.13 as a date on which any Borrower requests the Lenders or a
Swing Line Lender, as the case may be, to make Loans hereunder.
“Business”: as defined in subsection 3.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when such term is used to describe a day on which a borrowing,
payment or interest rate determination is to be made in respect of a LIBOR Loan,
such day shall also be a day on which dealings in dollar deposits and exchange
between banks may be carried on in London, England; provided, further, that if
such day relates to a borrowing or continuation of, a payment or prepayment of
principal of or interest on, or the Interest Period for, any Loan denominated in
Euro, that is also a Target Operating Day.
“Capital Lease”: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which, in conformity with
GAAP, is, or is required to be, accounted for as a capital lease on the balance
sheet of that Person.


3

--------------------------------------------------------------------------------





“Capitalized Lease Obligations”: all obligations under Capital Leases of any
Person, in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants or options to purchase any of the foregoing.
“Citibank”: Citibank, N.A.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Credit Loans to the Borrowers hereunder in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name in part (a) of Schedule 1.2, as such amount may be reduced or increased
from time to time in accordance with the provisions of this Agreement. The
aggregate amount of the Commitments of all Lenders on the date hereof is
$4,500,000,000.
“Commitment Increase Offer”: as defined in subsection 2.18(a).
“Commitment Increase Supplement”: as defined in subsection 2.18(c).
“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Credit Loans
then outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding).
“Commitment Period”: the period from and including the date hereof to but not
including the Revolving Credit Termination Date or such earlier date on which
the Commitments shall terminate as provided herein.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001(a)(14)
of ERISA or is part of a group which includes the Company and which is treated
as a single employer under Section 414(b) or (c) of the Code.
“Company”: as defined in the preamble hereof.
“Confidential Information”: information that the Company or any of its
Subsidiaries (or any of their representatives) furnishes to the Managing
Administrative Agent or any Lender, but does not include any such information
that is or becomes generally available to the public (other than as a result of
a breach of this Agreement) or that was available to the Managing Administrative
Agent or such Lender on a non-confidential basis prior to its being furnished by
the Company or any of its Subsidiaries (other than as a result of a breach of
this Agreement or to the extent obtained from a source known to the Managing
Administrative Agent or such Lender to be bound by a confidentiality agreement
with the Company or any of its Subsidiaries and to be in breach of such
confidentiality agreement).
“Consolidated Adjusted Debt”: at any date of determination thereof, the sum of
Indebtedness for the Company and its Subsidiaries determined without duplication
to the extent that such Indebtedness would appear on a consolidated balance
sheet (including footnotes, with items disclosed only in footnotes having the
amounts for purpose of this definition equal to the amounts, if any, disclosed
in such footnotes) of the Company and its Subsidiaries as of such date prepared
in accordance with GAAP.


4

--------------------------------------------------------------------------------





“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and (except with respect to clause (j) below) to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of the following items: (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with indebtedness, (c) depreciation and amortization expense, (d) amortization,
write-down or write-off of intangibles (including, but not limited to, goodwill)
and organization costs, (e) any extraordinary expenses or losses, (f) any
restructuring charges or expenses, provided that, to the extent any amounts are
added pursuant to this clause (f) in determining Consolidated EBITDA in any
period, at the Company’s discretion as exercised from time to time, Consolidated
EBITDA may be reduced (i) in the quarter in which such charges or expenses are
incurred and in each of the immediately following seven quarters by an amount
equal to 1/8 of the amount of such charges or expenses so added back or (ii) in
the quarter in which such charges or expenses are incurred by the entire amount
of such charges and expenses so added back, (g) charges in connection with
litigation, settlements or judgments, and out of pocket expenses incurred during
such period in connection with the litigation, settlements or judgments
resulting in such charges during such period, (h) other expenses or charges to
the extent that such expenses or charges do not represent a cash item in such
period, (i) non-recurring expenses incurred in connection with any acquisition
or other investment (including joint ventures), disposition or issuance or
incurrence of equity or debt, and (j) cash receipts in respect of income and
gains subtracted from Consolidated EBITDA for any prior period pursuant to
clause (iii) below minus, (i) to the extent included in the statement of such
Consolidated Net Income for such period, any extraordinary income or gains,
(ii) cash payments made during such period in respect of items added back to
Consolidated EBITDA for any prior period pursuant to clause (h) above, (iii) to
the extent included in the statement of such Consolidated Net Income for such
period, income and gains to the extent that such income and gains do not
represent a cash item with respect to such period and (iv) the reversal of any
reserve established for any prior period pursuant to clause (g) above. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), (x) if at any time during such
Reference Period, the Company or any of its Subsidiaries shall have made any
Material Disposition (as defined below), the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period (as determined by the Company in its
reasonable good faith business judgment) or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
(as determined by the Company in its reasonable good faith business judgment)
and (y) if during such Reference Period, the Company or any of its Subsidiaries
shall have made a Material Acquisition (as defined below) during such Reference
Period, Consolidated EBITDA for such Reference Period shall be calculated after
giving pro forma effect (as determined by the Company in its reasonable good
faith business judgment) to such Material Acquisition as if such acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (A) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common equity interests of a business enterprise and
(B) involves the payment of consideration by the Company and its Subsidiaries in
excess of $500,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property that yields gross
proceeds to the Company or any of its Subsidiaries in excess of $500,000,000.
“Consolidated Leverage Ratio”: as at the end of any fiscal quarter of the
Company, the ratio of (a) Consolidated Adjusted Debt on the last day of such
fiscal quarter to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such day.


5

--------------------------------------------------------------------------------





“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is legally bound.
“Currency”: with respect to any jurisdiction, the lawful money of such
jurisdiction.
“Currency Valuation Notice”: as defined in subsection 2.6(b)(ii).
“Declined Amount”: as defined in subsection 2.18(a).
“Declining Lender”: as defined in subsection 2.18(a).
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: at any time, a Lender as to which the Managing
Administrative Agent has notified the Company that (i) such Lender has failed to
comply with its obligations under this Agreement to make a Loan, and/or make a
payment to any Swing Line Lender and/or make a payment to the Managing
Administrative Agent hereunder (each a “funding obligation”), in each case
within two Business Days of the date required under the terms of the Loan
Documents (unless such Lender notifies the Managing Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied (unless
waived)), (ii) such Lender has notified the Managing Administrative Agent in
writing, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on its funding obligations, or has stated
publicly that it does not intend to comply with its funding obligations, under
other loan agreements or credit agreements or other similar agreements generally
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and indicates that such position is based on such Lender’s
good faith determination that a condition precedent (specifically identified and
including any applicable default), to funding a Loan cannot be satisfied (unless
waived)), (iii) such Lender has, for not less than three Business Days, failed
to confirm in writing to the Managing Administrative Agent and the Company, in
response to a written request of the Managing Administrative Agent or the
Company, that it will comply with its funding obligations hereunder, provided
that such Lender shall cease to be a Defaulting Lender upon receipt of such
confirmation by the Managing Administrative Agent and the Company, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 2.21 as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will cause the relevant Defaulting Lender to become a Non-Defaulting Lender) or
such Lender has become the subject of a Bail-In Action. Any determination that a
Lender is a Defaulting Lender under any one or more of clauses (i) through
(iv) above will be made by the Managing Administrative Agent in its reasonable
discretion acting in good faith. If the Company believes in good faith that a
Lender should be determined by the Managing Administrative Agent to be a
Defaulting Lender and so notifies the Managing Administrative Agent, citing the
reasons therefor, the Managing Administrative Agent shall determine in its
reasonable discretion acting in good faith whether or not such Lender is a
Defaulting Lender. The Managing Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Company provided for in this
definition.


6

--------------------------------------------------------------------------------





“Dollar Equivalent”: with respect to any Loans denominated in Euros, the amount
of Dollars that would be required to purchase the amount of Euros of such Loans
on the date two Business Days prior to the date of such borrowing (or, in the
case of any determination made under Section 2.6(b) or redenomination under the
last sentence of Section 2.12(a), on the date of determination or redenomination
therein referred to), based upon the spot selling rate at which the Managing
Administrative Agent offers to sell such Euros for Dollars in the London foreign
exchange market at approximately 11:00 a.m., London time, for delivery two
Business Days later.
“Dollars” and “$”: dollars in lawful currency of the United States.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”; any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Foreign Currency”: Euros, so long as at such time (a) such Currency is
dealt with in the London interbank deposit market, (b) such Currency is freely
transferable and convertible into Dollars in the international interbank market
and (c) such currency is freely traded and readily available.
“Eligible Foreign Jurisdiction”: (a) on the Second Restatement Effective Date,
Belgium and Singapore and (b) thereafter, each additional jurisdiction of
organization of a Non-U.S. Subsidiary that has become a Subsidiary Borrower
party hereto pursuant to Section 2.23(b); provided that, upon the delivery of a
Lender Objection Notice pursuant to Section 2.23(d)(ii) in respect of any
Eligible Foreign Jurisdiction, such jurisdiction shall cease to be an Eligible
Foreign Jurisdiction hereunder.
“EMU”: economic and monetary union as contemplated in the Treaty on European
Union.
“EMU Legislation”: legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Equity Interests” means, as to any Person, the shares of capital stock of (or
other ownership, distribution, profit or similar interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or ownership, distribution, profit or
similar interests in) such Person, all of the securities that may be exchanged
or converted for shares of capital stock of (or ownership, distribution, profit
or similar interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), and all of


7

--------------------------------------------------------------------------------





the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), in each case, whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Euro Equivalent”: with respect to any amount in Dollars, the amount of Euros
that could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate specified in the definition of the term “Dollar
Equivalent”, as determined by the Managing Administrative Agent.
“Eurocurrency Reserve Requirements”: for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of such system.
“Euros”: the single currency of Participating Member States of the European
Union, which shall be a Foreign Currency under this Agreement.
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Managing Administrative Agent or any Lender or required to be withheld or
deducted from any amounts payable to the Managing Administrative Agent or any
Lender:
(i)Taxes that are net income taxes (however denominated), branch profits taxes,
and franchise taxes imposed on the Managing Administrative Agent or any Lender
as a result of (A) a present or former connection between the Managing
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Managing Administrative Agent or such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any Note), or (B) the Managing Administrative Agent or such Lender
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein,
(ii)Taxes that are attributable to such Lender’s failure to comply with the
requirements of Section 2.16(b) or (c);
(iii)Withholding taxes imposed by the United States resulting from any
Requirement of Law in effect on the date on which such Lender becomes a party to
this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from any
Borrower with respect to such United States withholding taxes under
Section 2.16(a);


8

--------------------------------------------------------------------------------





(iv)Withholding Taxes imposed by the United States attributable to such Lender
changing its lending office, except to the extent that such Lender was entitled,
at the time of the designation of a new lending office, to receive additional
amounts from any Borrower with respect to such Taxes under Section 2.16(a); and
(v)Withholding taxes imposed under FATCA.
“Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Lender”: as defined in the recitals hereto.
“Extending Lender”: as defined in subsection 2.19(b).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an intergovernmental agreement
with respect to the foregoing in any jurisdiction.
“Federal Funds Rate”: for any day, the rate calculated by the New York Fed based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the New York Fed shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the New York Fed as the federal funds effective rate.
“Foreign Currency”: any Currency other than Dollars.
“GAAP”: generally accepted accounting principles in the United States in effect
from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Guarantee”: as to any Person (the “guaranteeing person”), any obligation of
(a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or obligations of the Company or
its Subsidiaries in respect of settlement failures by one or more of its
customers. The amount of any Guarantee of any guaranteeing person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee,


9

--------------------------------------------------------------------------------





unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith.
“Guaranteed Obligations”: as defined in Section 10.1.
“Guarantor”: as defined in Section 10.1.
“Increasing Lender”: as defined in subsection 2.19(d).
“Indebtedness”: (a) all obligations for borrowed money (other than overdrafts
incurred in the ordinary course of business), (b) the deferred purchase price of
assets or services which in accordance with GAAP would be shown on the liability
side of the consolidated balance sheet of the Company and its Subsidiaries,
(c) indebtedness of others secured by any lien on any property owned by the
Company or any of its Subsidiaries, whether or not such indebtedness has been
assumed, (d) all Capitalized Lease Obligations, (e) all outstanding
reimbursement obligations resulting from payments made under letters of credit,
(f) all Guarantees of Indebtedness of others (excluding Guarantees entered into
in the ordinary course of business relating to settlement failures between
customers of the Company and Guarantees in respect of obligations that have been
fully collateralized by the primary obligor), (g) the aggregate unpaid amounts
owed with respect to settlements related to actual litigation or disputes
underlying threatened litigation and final, non appealable judgments (it being
understood that amounts deposited in escrow with respect to any payments under
any such settlements and judgments shall not be owed until such time as such
settlement and judgments are final and non appealable) and (h) other than for
purposes of the definition of “Consolidated Adjusted Debt”, all obligations
under Interest Rate Agreements; provided that (x) Indebtedness shall not include
(i) trade payables and accrued expenses arising in the ordinary course of
business, (ii) indebtedness for borrowed money incurred in the ordinary course
of business with respect to any settlement failure by one or more customers of
the Company, including failure by one or more of its customers to meet merchant
payment obligations, so long as such indebtedness is repaid within six Business
Days after the date such indebtedness is incurred and is not re-incurred within
five Business Days after such repayment, (iii) settlements due to customers in
the ordinary course of business (excluding settlements referred to in clause (g)
above), (iv) deferred taxes, (v) restricted security deposits held for customers
in the ordinary course of business, (vi) underfunded pension liabilities and
(vii) obligations with respect to settlements and judgments (other than
settlements and judgments referred to in clause (g) above) and (y) the amount of
Indebtedness pursuant to clause (h) above shall be the amount that would be
payable upon termination of the relevant Interest Rate Agreement (after giving
effect to netting).
“Indemnified Taxes”: any Taxes imposed on or with respect to any amounts payable
to the Managing Administrative Agent or any Lender under this Agreement or any
Notes, other than Excluded Taxes.
“Ineligible Person”: (a) a natural Person, (b) any Borrower or any Affiliate or
Subsidiary of a Borrower or (c) a company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: as defined in Section 3.9.


10

--------------------------------------------------------------------------------





“Interest Payment Date”: (a) as to any Loan, the rate of interest applicable to
which is based upon the ABR, each Quarterly Date and the Revolving Credit
Termination Date, (b) as to any LIBOR Loan having an Interest Period of three
months or less, the last day of such Interest Period and (c) as to any LIBOR
Loan having an Interest Period longer than three months, each day which is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period.
“Interest Period”: with respect to any LIBOR Loan:
(i)initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such LIBOR Loan and ending one week or one, two,
three or six months thereafter, as selected by any Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and
(ii)thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one week or one, two,
three or six months thereafter, as selected by any Borrower by irrevocable
notice to the Managing Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(A)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(B)any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date; and
(C)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.
“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option contract or other similar agreement or arrangement designed
to protect any Person against fluctuations in interest rates.
“International”: Mastercard International Incorporated.
“Legal Entity Customer”: as defined in 31 C.F.R. 1010.230(e)(2).
“Lender”: as defined in the preamble hereof.
“Lender Insolvency Event”: (i) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, or (ii) a Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for a Lender or its
Parent Company, or a Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect Parent Company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of


11

--------------------------------------------------------------------------------





judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject or repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.
“Lender Objection Notice”: as defined in subsection 2.23(d).
“Leverage Ratio Step-Up”: as defined in Section 6.1.
“LIBOR Loans”: Revolving Credit Loans hereunder the rate of interest applicable
to which is based upon the London Interbank Offered Base Rate.
“LIBOR Successor Rate”: as defined in subsection 2.11(f).
“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Managing Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Managing Administrative Agent in a manner substantially consistent with
market practice (or, if the Managing Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Managing Administrative
Agent determines in consultation with the Company).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended to protect creditors against loss
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).
“Loan”: any Revolving Credit Loan or Swing Line Loan made by any Lender pursuant
to this Agreement.
“Loan Documents”: this Agreement, any Notes issued hereunder, each Subsidiary
Borrower Designation, each amendment or waiver hereof or thereof and each other
document that the Managing Administrative Agent and the Company shall agree in
writing is a “Loan Document” for all purposes hereunder.
“Local Time”: (i) with respect to any Loan denominated in Dollars or any payment
to be made in Dollars, New York City time, and (ii) with respect to any Loan
denominated in Euros or any payment to be made in Euros, London time.
“London Interbank Offered Base Rate”: with respect to each day during each
Interest Period pertaining to a LIBOR Loan denominated in Dollars or Euros, the
rate appearing on the Screen at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in such Currency with a maturity comparable to such Interest Period. If
such rate is not available on the Screen at such time for any reason (or, if the
Screen shall cease to be publicly available or if the information contained on
the Screen, in the Managing Administrative Agent’s reasonable judgment, shall
cease accurately to reflect such interbank offered rates for deposits in such
Currency, as reported by any publicly available source of similar market data
selected by the Managing Administrative Agent that, in the Managing
Administrative Agent’s reasonable judgment, accurately reflects such interbank
offered rates for deposits in such Currency, then, if there are at least three
Reference Banks, subject to Section 2.11, the London Interbank Offered Base Rate
for such Interest Period shall be the arithmetic average of quotations obtained
by the Administrative Agent from the


12

--------------------------------------------------------------------------------





Reference Banks for the rate at which the relevant Reference Bank could borrow
funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; provided,
that if any such rate is below zero, the London Interbank Offered Base Rate will
be deemed to be zero.
“Managing Administrative Agent”: as defined in the preamble hereof.
“Managing Administrative Agent’s Account”: for each relevant Currency, an
account in respect of such Currency designated by the Managing Administrative
Agent in a notice to the Company and the Lenders.
“Margin Stock”: margin stock within the meaning of Regulation U.
“Material Acquisition”: as defined in the definition of “Consolidated EBITDA.”
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Company and its
Subsidiaries taken as a whole (excluding those disclosed in any of the
audited 2017 financial statements of the Company, the most recent Annual Report
on Form 10-K of the Company and any Quarterly Report on Form 10-Q of the Company
and any Current Report on Form 8-K of the Company filed with the SEC subsequent
to the date of the Company’s most recent Annual Report on Form 10-K prior to the
date hereof or in any Schedules to this Agreement as in effect on the date
hereof and it being understood that a settlement failure by one or more
customers of the Company shall not constitute an event, development or
circumstance that has a “Material Adverse Effect”) or (b) the validity or
enforceability of any of the Loan Documents or the material rights or remedies
of the Managing Administrative Agent or the Lenders thereunder, taken as a
whole.
“Material Disposition”: as defined in the definition of “Consolidated EBITDA.”
“Material Subsidiary”: at any time, (i) a “significant subsidiary” as defined in
Regulation S-X under the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended and (ii) each Subsidiary Borrower.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s”: Moody’s Investors Service, Inc., and its successors.
“Moody’s Rating”: at any time, the long-term issuer rating (or, if such rating
is not available, the counterparty rating) of the Company then most recently
announced and effective by Moody’s.
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001 (a)(3) of ERISA and which is subject to Title IV of ERISA, to which
the Company or any Commonly Controlled Entity is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.
“New Lender”: as defined in subsection 2.18(b).
“New Lender Supplement”: as defined in subsection 2.18(b).
“New York Fed”: the Federal Reserve Bank of New York.


13

--------------------------------------------------------------------------------





“New York Fed Bank Rate”: for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day; provided that if both such rates are not so published for any day that is a
Business Day, the term “New York Fed Bank Rate” means the rate quoted for such
day for a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero.
“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.
“Notes”: the collective reference to the Revolving Credit Notes and the Swing
Line Note.
“Non-U.S. Lender”: as defined in Section 2.16(b).
“Non-U.S. Subsidiary”: any Subsidiary that is not a U.S. Subsidiary.
“Non-U.S. Subsidiary Borrower”: any Subsidiary Borrower that is not a
U.S. Subsidiary.
“Notice of Proposed Subsidiary Borrower Designation”: as defined in
subsection 2.23(a).
“Objecting Lender”: as defined in subsection 2.23(d).
“Outstanding Swing Line Loans”: as defined in Section 2.13(c).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
Federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the New York Fed as set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as an
overnight bank funding rate (from and after such date as the New York Fed shall
commence to publish such composite rate).
“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Regulation Y), if any, of such Lender, and/or any Person owning, beneficially
or of record, directly or indirectly, a majority of the shares of such Lender.
“Participant”: as defined in subsection 9.6(b).
“Participating Member State”: each state so described in any EMU Legislation.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Properties”: as defined in subsection 3.17(a).
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.


14

--------------------------------------------------------------------------------





“Quarterly Dates”: the last Business Day of March, June, September and December
in each year, the first of which shall be the first such day after the date
hereof.
“Rating Level Change”: a change in the S&P Rating or the Moody’s Rating, as
applicable (other than as a result of a change in the rating system of S&P or
Moody’s, as applicable) that results in the change from one Rating Level Period
to another, which Rating Level Change shall be effective on the date on which
the relevant change in the S&P Rating or the Moody’s Rating, as applicable, is
first announced and effective by S&P or Moody’s, as applicable. If the rating
system of Moody’s or S&P shall change, the Company and the Managing
Administrative Agent shall negotiate in good faith to amend this definition with
the consent of the Required Lenders to reflect such changed rating system and,
pending the effectiveness of any such amendment, the Rating Level Period shall
be determined by reference to the rating assigned by the other rating agency. If
the rating systems of both Moody’s and S&P shall change, the Company and the
Managing Administrative Agent shall negotiate in good faith to amend this
definition with the consent of the Required Lenders to reflect such changed
rating systems and (i) pending the effectiveness of any such amendment, the
Rating Level Period shall be determined by reference to the rating most recently
in effect prior to such change and (ii) upon the effectiveness of any such
amendment, such amendment shall be deemed to have become effective on the date
of such change in the rating systems of Moody’s and S&P (with any additional
amount owing by any Borrower hereunder by reason of any retroactive adjustment
in the Applicable Facility Fee Rate or the Applicable Margin to be paid by the
applicable Borrower not later than ten Business Days after such effectiveness
and any amount to be refunded to any Borrower by any Lender hereunder by reason
of any such retroactive adjustment to be deducted by such Borrower from its next
payments hereunder to or for the account of such Lender).
“Rating Level Period”: a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:
(i)“Rating Level 1 Period”: a period during which the S&P Rating is AA- or
better or the Moody’s Rating is Aa3 or better;
(ii)“Rating Level 2 Period”: a period during which the S&P Rating is A+ or the
Moody’s Rating is A1;
(iii)“Rating Level 3 Period”: a period during which the S&P Rating is A or the
Moody’s Rating is A2;
(iv)“Rating Level 4 Period”: a period during which the S&P Rating is A- or the
Moody’s Rating is A3;
(v)“Rating Level 5 Period”: a period that is neither a Rating Level 1 Period, a
Rating Level 2 Period, a Rating Level 3 Period nor a Rating Level 4 Period;
(vi)If during any period both an S&P Rating and a Moody’s Rating have been
announced and are effective, if such S&P Rating and Moody’s Rating shall not be
equivalent to each other, the higher such rating shall be used to determine the
Rating Level Period, provided that, if such S&P Rating and Moody’s Rating shall
be separated by more than one level (it being acknowledged and agreed by way of
example that the ratings of “BBB+” and “BBB” are separated by one level), the
lower such rating, adjusted up by one level, shall be used to determine the
Rating Level Period.
If Moody’s or S&P shall cease to issue debt ratings generally, then the Managing
Administrative Agent and the Company shall negotiate in good faith to agree upon
a substitute rating agency (and to correlate the system of ratings of such
substitute agency with that of the rating agency for which it is substituting)


15

--------------------------------------------------------------------------------





with the consent of the Required Lenders and (i) until such substitute rating
agency is agreed upon, the foregoing Rating Level Period (and any Rating Level
Change) will be determined on the basis of the rating assigned by the other
rating agency and (ii) after such substitute agency is agreed upon, the Rating
Level Period will be determined on the basis of the rating assigned by the other
rating agency and such substitute rating agency.
“Reference Banks”: Citibank, U.S. Bank National Association, Lloyds Bank
Corporate Markets plc and each other Lender that agrees from time to time, in
its sole discretion, to act as a Reference Bank.
“Reference Period”: as defined in the definition of “Consolidated EBITDA.”
“Register”: as defined in subsection 9.6(d).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.
“Regulation Y”: Regulation Y of the Board as in effect from time to time.
“Relevant Jurisdiction”: with respect to any Subsidiary Borrower, the
jurisdiction of its organization.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.
“Required Lenders”: at any time, Lenders the Commitment Percentages of which
aggregate more than 50%.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the president and chief executive officer and the chief
operating officer of the Company and, with respect to financial matters, the
chief financial officer or the Treasurer or Assistant Treasurer of the Company.
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Credit Loans and its
Swing Line Exposure at such time.
“Revolving Credit Loans”: as defined in subsection 2.1(a).
“Revolving Credit Note”: as defined in subsection 2.5(e).
“Revolving Credit Termination Date”: November 15, 2023, as extended from time to
time pursuant to Section 2.19, or such earlier date as the Commitments shall
terminate pursuant to the terms hereof; provided that if the Revolving Credit
Termination Date would otherwise fall on a day that is not a Business Day, the
Revolving Credit Termination Date shall be the immediately preceding Business
Day.
“S&P”: Standard & Poor’s Financial Services LLC, and its successors.


16

--------------------------------------------------------------------------------





“S&P Rating”: at any time, the long-term issuer rating (or, if such rating is
not available, the counterparty rating) of the Company then most recently
announced and effective by S&P.
“Sale Leaseback” any arrangement with any Person providing for the leasing by
the Company or any Subsidiary of any real or tangible personal property, which
property has been or is to be sold or transferred by the Company or such
Subsidiary to such Person in contemplation of such leasing.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Sanctioned Country”: at any time, a country, region or territory which is the
subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person controlled or 50% or more owned by any such Person or group of
such Persons.
“Scheduled Unavailability Date”: as defined in subsection 2.11(f).
“Screen”: for any Currency, the relevant display page for LIBOR for such
Currency (as determined by the Managing Administrative Agent) on the ICE
Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published by
Bloomberg (or another commercially available source providing quotations of ICE
LIBOR as designated by the Managing Administrative Agent from time to time).
“Second Currency”: as defined in Section 9.17.
“Second Restatement Effective Date”: the date on which the conditions precedent
set forth in Section 4.1 shall be satisfied.
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Specified Currency”: as defined in Section 9.17.
“Specified Place”: as defined in Section 9.17.
“Step-Up Period”: as defined in Section 6.1.
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which a majority of the Voting Shares are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Borrower”: each Subsidiary of the Company that shall become a
Subsidiary Borrower pursuant to Section 2.23, so long as any such Subsidiary
shall remain a Subsidiary Borrower hereunder.
“Subsidiary Borrower Designation”: a Subsidiary Borrower Designation entered
into by the Company and a Subsidiary of the Company pursuant to Section 2.23,
pursuant to which such Subsidiary


17

--------------------------------------------------------------------------------





shall (subject to the terms and conditions of Section 2.23(b)) be designated as
a Borrower hereunder, substantially in the form of Exhibit E-1 or any other form
approved by the Managing Administrative Agent and the Company.
“Subsidiary Borrower Termination Notice”: as defined in subsection 2.23(c).
“Swing Line Commitment”: a Swing Line Lender’s obligation to make Swing Line
Loans pursuant to Section 2.13. The amount of each Swing Line Lender’s Swing
Line Commitment on the date hereof is set forth in part (b) of Schedule 1.2.
“Swing Line Commitment Shortfall”: as defined in subsection 2.13(a).
“Swing Line Exposure”: at any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time. The Swing Line Exposure of any Swing Line
Lender at any time shall be the aggregate principal amount of all Swing Line
Loans of such Swing Line Lender outstanding at such time. The Swing Line
Exposure of any Lender at any time shall be its Commitment Percentage of the
total Swing Line Exposure at such time.
“Swing Line Lenders”: Citibank, JPMorgan Chase Bank, N.A., Bank of China, New
York Branch, Deutsche Bank AG New York Branch, U.S. Bank National Association,
Bank of America, N.A., Barclays Bank PLC, Goldman Sachs Bank USA, HSBC Bank USA,
N.A., Industrial and Commercial Bank of China Limited, New York Branch, Lloyds
Bank Corporate Markets plc, Mizuho Bank, Ltd. MUFG Bank, Ltd., NatWest Markets
Plc, Santander Bank, N.A. and Societe Generale, each in its capacity as a
provider of Swing Line Loans, as well as each Lender designated to be a Swing
Line Lender in accordance with subsection 2.13(a) and each Lender that is the
assignee of a Swing Line Commitment assigned pursuant to Section 9.6(c).
“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit D.
“Swing Line Loans”: as defined in subsection 2.13(a).
“Swing Line Note”: as defined in subsection 2.13(b).
“Target Operating Day”: any day that is not (i) a Saturday or Sunday, (ii)
Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer system (or
any successor settlement system) is not scheduled to operate (as determined by
the Managing Administrative Agent).
“Taxes”: any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.
“Tranche”: the collective reference to LIBOR Loans of a single Currency the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such loans shall originally have been
made on the same day); Tranches may be identified as “LIBOR Tranches”.
“Transferee”: as defined in subsection 9.6(f).
“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992, and came into force on November 1, 1993).


18

--------------------------------------------------------------------------------





“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan, a LIBOR Loan
denominated in Dollars or a LIBOR Loan denominated in Euros.
“United States”: the United States of America.
“U.S. Subsidiary”: any Subsidiary of the Company that is organized under the
laws of any State of the United States or the District of Columbia.
“Voting Shares”: as to any Person, shares of stock of or other ownership
interests in such Person having ordinary voting power (other than such stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors (or similar managers)
of such Person.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes or any certificate or other document made or delivered pursuant hereto.
(b) As used herein and in any Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, as in effect from time to time. If the Company notifies the
Managing Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate or modify the effect of (x) any change occurring
after the date hereof in GAAP or in the application or interpretation thereof on
the operation of such provision or (y) any change in the last day of the first
three fiscal quarters of the Company in any fiscal year from March 31, June 30
or September 30 or the last day of the fiscal year of the Company from
December 31 (or if the Managing Administrative Agent notifies the Company that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof or in the last day of any fiscal
quarter or fiscal year, then such provision shall be interpreted (i) on the
basis of GAAP, as in effect and applied immediately before such change shall
have become effective or (ii) disregarding any such change in the last day of
the fiscal quarter or fiscal year of the Company, as the case may be, in each
case until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding anything to the contrary contained herein
or any reference to determination in accordance with GAAP, any lease that is
treated as an operating lease (and any future lease, if it were in effect as of
the Closing Date) shall be treated as an operating lease in each case for
purposes of this Agreement, notwithstanding any change in GAAP (or the
implementation thereof) after the Closing Date.
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


19

--------------------------------------------------------------------------------





(e) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
1.3Currencies; Currency Equivalents. For the purposes of determining (i) whether
the amount of any requested Loan, together with all other Loans then outstanding
or to be borrowed at the same time as such Loan, would exceed the aggregate
amount of the Commitments, (ii) the aggregate unutilized amount of the
Commitments and (iii) the outstanding aggregate principal amount of Loans, the
outstanding principal amount of any Loan that is denominated in Euros shall be
deemed to be the Dollar Equivalent of the amount of Euros of such Loan
determined as of the date on which such Loan is made. For the purposes of
determining the date on which the London Interbank Offered Base Rate is
determined under this Agreement for the Interest Period for any Loan denominated
in Euros (or in any National Currency), references in this Agreement to Business
Days shall be deemed to be references to Target Operating Days.
1.4Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.
SECTION 2. AMOUNT AND TERMS OF LOANS
2.1.Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) in Dollars or in Euros (with respect to Euros, so long as Euros
constitute an Eligible Foreign Currency) to any Borrower from time to time
during the Commitment Period in an aggregate principal amount at any one time
outstanding, when added to such Lender’s Swing Line Exposure (including, as
applicable, in its capacity as Swing Line Lender) (after giving effect to any
repayment of Swing Line Loans on such day), not to exceed the amount of such
Lender’s Commitment, provided that the aggregate principal amount of all Loans
outstanding at any time (after giving effect any repayment of Swing Line Loans
on such day) shall not exceed the aggregate amount of the Commitments at such
time. During the Commitment Period any Borrower may use the Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
(b) The Revolving Credit Loans may from time to time be LIBOR Loans denominated
in Dollars, LIBOR Loans denominated in Euros, ABR Loans denominated in Dollars,
or a combination thereof, as determined by any Borrower and notified to the
Managing Administrative Agent in accordance with Sections 2.2 and 2.7.
2.2.Procedure for Revolving Credit Borrowing. Any Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that such
Borrower shall give the Managing Administrative Agent irrevocable notice (which
notice must be received by the Managing Administrative Agent prior to (a) 4:00
P.M., New York City time, three Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be
initially LIBOR Loans or (b) 3:00 P.M., New York City time, on the same Business
Day of the requested Borrowing Date, otherwise), specifying (i) the amount and
Currency to be borrowed, (ii) the requested Borrowing Date, (iii) whether the
borrowing is to be of LIBOR Loans, ABR Loans, or a combination thereof and
(iv) if the borrowing is to be entirely or partly of LIBOR Loans, the respective
amounts of each such Type of Revolving Credit Loan and the respective lengths of
the initial Interest Periods therefor.


20

--------------------------------------------------------------------------------





Each borrowing in Dollars under the Commitments shall be in an amount equal to
at least $10,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
the then aggregate Available Commitments are less than $10,000,000, such lesser
amount). Each borrowing under the Commitments in Euros shall be in an amount
equal to at least €10,000,000 or a whole multiple of €1,000,000 in excess
thereof (or, if the then aggregate Available Commitments are less than
$10,000,000, the Euro Equivalent of such lesser amount).
If no election as to the Currency of a borrowing is specified, then the
requested borrowing shall be denominated in Dollars. If no election as to the
Type of a borrowing is specified, then the requested borrowing shall be in ABR
Loans unless Euros have been specified, in which case the requested borrowing
shall be in LIBOR Loans denominated in Euros. If no Interest Period is specified
with respect to any requested LIBOR Loan, the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
Upon receipt of any such notice from any Borrower, the Managing Administrative
Agent shall promptly notify each Lender thereof. Except as contemplated by
subsection 2.13(c), each Lender will make the amount of its pro rata share of
each borrowing available to the Managing Administrative Agent for the account of
the applicable Borrower at the Managing Administrative Agent’s Account prior
to 2:00 P.M., Local Time, to the extent the requested Revolving Credit Loans are
to be initially LIBOR Loans, or 4:00 P.M., New York City time, otherwise, on the
Borrowing Date requested by the applicable Borrower in funds immediately
available to the Managing Administrative Agent. Such borrowing will then be made
available to the applicable Borrower by the Managing Administrative Agent
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Managing Administrative Agent by
the Lenders and in like funds as received by the Managing Administrative Agent.
2.3.Facility Fee. The Company agrees to pay to the Managing Administrative Agent
for the account of each Lender a facility fee for the period from and including
the first day of the Commitment Period to the Revolving Credit Termination Date,
computed at a rate per annum equal to the Applicable Facility Fee Rate on the
average daily Commitment of such Lender, whether or not utilized, from and
including the first day of the Commitment Period until the Revolving Credit
Termination Date. Such facility fee shall be payable quarterly in Dollars in
arrears on each Quarterly Date, on the Revolving Credit Termination Date or such
earlier date as the Commitments shall terminate as provided herein, commencing
on the first of such dates to occur after the date hereof.
Anything herein to the contrary notwithstanding, during any period as a Lender
is a Defaulting Lender, such Defaulting Lender will not be entitled to any
facility fees accruing during such period pursuant to this Section 2.3 on the
amount of its Commitment equal to the average daily unutilized portion thereof
during such period (without prejudice to the rights of the Swing Line Lenders in
respect of such facility fees).
2.4.Termination or Reduction of Commitments. The Company shall have the right,
upon not less than one Business Day’s notice to the Managing Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments, provided that (a) after giving effect to such termination or
reduction, the aggregate outstanding principal amount of the Loans shall not
exceed the aggregate Commitments and (b) a notice of termination of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice
(and any required prepayments) may be revoked by the Company (by notice to the
Managing Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied. Any such reduction shall be in an amount equal
to $10,000,000 or a whole multiple of $1,000,000 in excess thereof and shall
reduce permanently the Commitments then in effect.


21

--------------------------------------------------------------------------------





2.5.Repayment of Revolving Credit Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay to the Managing Administrative Agent for
the account of each Lender the unpaid principal amount of each Revolving Credit
Loan made to such Borrower by such Lender on the Revolving Credit Termination
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 7), in the Currency in which such Revolving Credit
Loan was made. Each Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the date hereof until payment in full thereof in the same currency in which
such Revolving Credit Loan was made and at the rates per annum, and on the
dates, set forth in Section 2.9.
(b) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of each Borrower to such Lender resulting from
each Revolving Credit Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c) The Managing Administrative Agent shall maintain the Register pursuant to
subsection 9.6(d), and a record therein for each Lender, in which shall be
recorded (i) the amount and Currency of each Revolving Credit Loan made
hereunder, the Type thereof and each Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Managing Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.
(d) The entries made in the Register and the records of each Lender maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be conclusive evidence (absent manifest error) of the existence and amounts of
the obligations of the applicable Borrower therein recorded; provided, however,
that the failure of any Lender or the Managing Administrative Agent to maintain
the Register or any such record, or any error therein, shall not in any manner
affect the obligation of each Borrower to repay (with applicable interest) the
Revolving Credit Loans made to such Borrower by such Lender in accordance with
the terms of this Agreement.
(e) Each Borrower agrees that, upon request to the Managing Administrative Agent
by any Lender, each Borrower will execute and deliver to such Lender a
promissory note of such Borrower evidencing the Revolving Credit Loans of such
Lender, substantially in the form of Exhibit A with appropriate insertions as to
date and principal amount (a “Revolving Credit Note”).
2.6.Prepayment of Loans. (a) Optional Prepayments. Any Borrower may at any time
and from time to time prepay the Revolving Credit Loans, in whole or in part,
without premium or penalty, subject to the requirements of this Section 2.6 and
Section 2.17, in the Currency in which such Revolving Credit Loan was made.
(b) Mandatory Prepayments.
(i) Determination of Amount Outstanding. On each Quarterly Date and promptly
upon the receipt by the Managing Administrative Agent of a Currency Valuation
Notice (as defined below), the Managing Administrative Agent shall determine the
aggregate Revolving Credit Exposure. For the purpose of this determination, the
outstanding principal amount of any Revolving Credit Loan that is denominated in
Euros shall be deemed to be the Dollar Equivalent of the amount in Euros of such
Revolving Credit Loan, determined as of such Quarterly Date or, in the case of a
Currency Valuation Notice received by the Managing Administrative Agent prior
to 11:00 a.m., New York City time, on a Business Day, on such Business Day or,
in the case of a Currency Valuation Notice otherwise received, on the first
Business Day after such Currency


22

--------------------------------------------------------------------------------





Valuation Notice is received. Upon making such determination, the Managing
Administrative Agent shall promptly notify the Lenders and the Company thereof.
(ii) Prepayment. If, on the date of such determination the aggregate Revolving
Credit Exposure exceeds 105% of the aggregate amount of the Commitments as then
in effect, the Managing Administrative Agent shall notify the Company and within
three Business Days of the delivery of such notice each applicable Borrower
shall prepay its Revolving Credit Loans or Swing Line Loans in such amounts as
shall be necessary so that after giving effect thereto the aggregate Revolving
Credit Exposure does not exceed the aggregate amount of the Commitments as then
in effect.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Managing Administrative Agent stating that such notice
is a “Currency Valuation Notice” and requesting that the Managing Administrative
Agent determine the aggregate Revolving Credit Exposure. The Managing
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any three‑month
period.
Any prepayment pursuant to this paragraph (b) shall be applied, first, to Swing
Line Loans outstanding and second, to Revolving Credit Loans outstanding.
(c) Notices, Etc. Prepayments pursuant to Section 2.6(a) may be made upon at
least two Business Days’ irrevocable notice from the applicable Borrower to the
Managing Administrative Agent, if such prepayment is to be applied in whole or
in part to LIBOR Loans denominated in Dollars, upon at least three Business
Days’ irrevocable notice if such prepayment is to be applied in whole or in part
to LIBOR Loans denominated in Euros, and upon same day notice otherwise (which
notices shall be made on the relevant day not later than 11:00 A.M., New York
City time or, in the case of a LIBOR Loan denominated in Euros, 11:00 A.M.,
London time), specifying the date, Currency and amount of prepayment and whether
the prepayment is of LIBOR Loans, or a combination of LIBOR and ABR Loans, and,
if of a combination thereof, the amount allocable to each. Upon receipt of any
such notice the Managing Administrative Agent shall promptly notify each Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any accrued
interest to such date on the amount prepaid and any other amounts payable
pursuant to Section 2.17, provided that a notice of prepayment delivered by the
applicable Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by such Borrower (by notice to the Managing Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Partial prepayments shall be in an aggregate principal amount of (i) with
respect to Loans denominated in Dollars, $10,000,000 or a whole multiple of
$1,000,000 in excess thereof and (ii) with respect to Loans denominated in
Euros, €10,000,000 or a whole multiple of €1,000,000 in excess thereof.
Prepayments of any Swing Line Loan shall be as provided in subsection 2.13(a).
2.7.Conversion and Continuation Options. (a) Any Borrower may elect from time to
time to convert LIBOR Loans denominated in Dollars to ABR Loans by giving the
Managing Administrative Agent at least three Business Days’ prior irrevocable
notice of such election, provided that any such conversion of such LIBOR Loans
may only be made on the last day of an Interest Period with respect thereto. Any
Borrower may elect from time to time to convert ABR Loans to LIBOR Loans by
giving the Managing Administrative Agent at least three Business Days’ prior
irrevocable notice of such election. Any such notice of conversion to LIBOR
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Managing Administrative
Agent shall


23

--------------------------------------------------------------------------------





promptly notify each Lender thereof. All or any part of outstanding LIBOR Loans
and ABR Loans may be converted as provided herein, provided that (i) no
Revolving Credit Loan may be converted into a LIBOR Loan when any Event of
Default has occurred and is continuing and the Managing Administrative Agent has
or the Required Lenders have determined that such a conversion is not
appropriate, (ii) no Swing Line Loan may be converted into a loan that bears
interest at any rate other than the ABR, (iii) a Revolving Credit Loan
denominated in one Currency may not be converted to a Revolving Credit Loan in a
different Currency and (iv) a LIBOR Loan denominated in Euros may not be
converted to a Loan of a different Type.
(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower giving
notice to the Managing Administrative Agent, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Revolving Credit Loans,
provided that (i) no LIBOR Loan denominated in Dollars may be continued as such
when any Event of Default has occurred and is continuing and the Managing
Administrative Agent has or the Required Lenders have determined that such a
continuation is not appropriate, (ii) no LIBOR Loan denominated in Euros may
have an Interest period of more than one month’s duration when any Event of
Default has occurred and is continuing and the Managing Administrative Agent has
or the Required Lenders have made such determination, (iii) a Revolving Credit
Loan denominated in one Currency may not be continued as a Loan in a different
Currency, but instead must be prepaid in the original Currency of such Revolving
Credit Loan and reborrowed in the other Currency and (iv) no LIBOR Loan
denominated in Euros may be continued if, after giving effect thereto, the
aggregate Revolving Credit Exposures would exceed the aggregate Commitments; and
provided, further, that if the applicable Borrower shall fail to give such
notice or if such continuation is not permitted such Revolving Credit Loans
shall (in the case of failure to give such notice, if such Borrower would have
then been entitled to select a one month Interest Period for such LIBOR Loan) be
automatically converted to LIBOR Loans with an Interest Period of one month on
the last day of such then expiring Interest Period or, in all other cases (if
such Loan is denominated in Dollars), be converted to ABR Loans.
2.8.Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Revolving Credit Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Revolving Credit Loans comprising each LIBOR Tranche shall be equal to (i) in
the case of Revolving Credit Loans denominated in Dollars, $10,000,000 or a
whole multiple of $1,000,000 in excess thereof (except as necessary to apply
fully the required amount of a mandatory prepayment) and (i) in the case of
Revolving Credit Loans denominated in Euros, €10,000,000 or a whole multiple of
€1,000,000 in excess thereof (except as necessary to apply fully the required
amount of a mandatory prepayment). In no event shall there be more than ten
LIBOR Tranches outstanding at any time.
2.9.Interest Rates and Payment Dates. (a) Each LIBOR Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the applicable London Interbank Offered Base Rate for such
Interest Period plus the Applicable Margin.
(b) Each ABR Loan and Swing Line Loan shall bear interest at a rate per annum
equal to the ABR plus the Applicable Margin.
(c) If all or a portion of (i) any principal of any Revolving Credit Loan or
Swing Line Loan, (ii) any interest payable thereon, (iii) any facility fee or
(iv) any other amount payable hereunder shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), any such overdue amount
shall bear interest at a rate per annum which is (x) in the case of any such
overdue principal, the


24

--------------------------------------------------------------------------------





rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% per annum or (y) in the case of any such
overdue interest, facility fee or other amount, the rate applicable to ABR Loans
pursuant to subsection 2.9(b) plus 2% per annum, in each case from the date of
such non-payment until such overdue principal, interest, facility fee or other
amount is paid in full (as well after as before judgment).
(d) Interest on Revolving Credit Loans and Swing Line Loans shall be payable in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to paragraph (c) of this Section shall be payable from time to time on demand.
(e) Payments of interest on the Revolving Credit Loans shall be made in the same
Currency in which the Revolving Credit Loan was made.
2.10.Computation of Interest and Fees. (a) Whenever it is calculated by
reference to the defined term “ABR”, interest shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed;
and, otherwise, interest and the facility fee shall be calculated on the basis
of a 360-day year for the actual days elapsed. The Managing Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a London Interbank Offered Base Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Managing Administrative Agent
shall as soon as practicable notify the Company and the Lenders of the effective
date and the amount of each such change in interest rate.
(b) Each determination of an interest rate by the Managing Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
each Borrower and the Lenders in the absence of manifest error.
2.11.Interest Rate Determination. (a) Each Reference Bank agrees to furnish to
the Managing Administrative Agent timely information for the purpose of
determining each London Interbank Offered Base Rate in the event that (i) such
rate is not available on the Screen for any reason and (ii) there are at least
three Reference Banks. If any one or more of the Reference Banks shall not
furnish such timely information to the Managing Administrative Agent for the
purpose of determining any such interest rate, the Managing Administrative Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks (provided that no Reference Bank shall have a
contractual obligation to provide such rate and no fewer than three Reference
Banks have provided such rate).
(b) The Managing Administrative Agent shall give to the Company and the Lenders
prompt notice of the applicable interest rate determined by the Managing
Administrative Agent for purposes of Section 2.9(a) and the applicable rate, if
any, furnished by each Reference Bank for the purpose of determining the
applicable interest rate under Section 2.9(a). In addition, the Managing
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Managing Administrative
Agent in determining any interest rate pursuant to subsection 2.9(a) or 2.7(b).
(c) If prior to the first day of any Interest Period for Revolving Credit Loans
denominated in any Currency (the Currency of such Loans herein called the
“Affected Currency”):
(i) fewer than three Reference Banks furnish timely information to the Managing
Administrative Agent for determining the London Interbank Offered Base Rate of
the


25

--------------------------------------------------------------------------------





Affected Currency with respect to an Interest Period for which the London
Interbank Offered Base Rate is not available on the Screen; or
(ii)the Required Lenders notify the Managing Administrative Agent that the
London Interbank Offered Base Rate for any Interest Period for such Affected
Currency will not adequately and fairly reflect the cost to such Required
Lenders of funding or maintaining their respective LIBOR Loans for such Interest
Period
the Managing Administrative Agent shall give telecopy or telephonic notice
thereof to the applicable Borrower and the Lenders as soon as practicable
thereafter. If such notice is given, and during such period until such
circumstances described in paragraph (i) and (ii) above cease to exist, (x) if
the Affected Currency is Dollars, any LIBOR Loans requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) if the
Affected Currency is Euros, any request to make LIBOR Loans in the Affected
Currency shall be ineffective, (z) any conversion or continuation request that
requests the conversion of any Revolving Credit Loans to, or the continuation of
any Revolving Credit Loans as, LIBOR Loans denominated in the Affected Currency
shall be ineffective and if the Affected Currency is Dollars, such Revolving
Credit Loans (unless prepaid) shall be continued as, or converted to, ABR Loans.
Until such notice has been withdrawn by the Managing Administrative Agent (it
being understood that the Managing Administrative Agent shall promptly withdraw
any such notice if the circumstances described in paragraphs (i) and (ii) above
cease to exist) (A) no further LIBOR Loans denominated in the Affected Currency
shall be made or continued as such, nor (B) if the Affected Currency is Dollars,
shall any Borrower have the right to convert ABR Loans to LIBOR Loans.
Notwithstanding the foregoing, if the Managing Administrative Agent has made the
determination described in clause (i) or (ii) above with respect to Euros, the
Managing Administrative Agent, in consultation with the Company and the Lenders,
may establish an alternative interest rate for LIBOR Loans denominated in Euros,
in which case, such alternative rate of interest shall apply with respect to any
outstanding LIBOR Loans denominated in Euros, until (1) the Managing
Administrative Agent revokes the notice delivered with respect to the first
sentence of this Section 2.11(c), (2) the Managing Administrative Agent or the
Required Lenders notify the Company (and, if such notice is given by the
Required Lenders, the Managing Administrative Agent) that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the LIBOR Loans denominated in Euros, or (3) any Lender determines that
any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to fund or
maintain Loans whose interest is determined by reference to such alternative
rate of interest or to determine or charge interest rates based upon such rate
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to do any of the foregoing and provides the Managing
Administrative Agent and the Borrowers written notice thereof.
(d) Each Reference Bank may resign at any time. If any Reference Bank shall
resign, then the Company and the Managing Administrative Agent shall consult and
use reasonable efforts to agree on a replacement Reference Bank, provided that
(i) in the event that no such agreement is reached within thirty days, the
Managing Administrative Agent may designate a Lender as such replacement
Reference Bank, subject to such Lenders agreeing, in its sole discretion, to act
as a Reference Bank and (ii) such Reference Bank’s resignation shall be
effective whether or not a replacement Reference Bank has been previously
appointed.
(e) Each Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except that such information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors on a
confidential and need-to-know basis, (b) as consented to by the applicable
Reference Bank, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process,


26

--------------------------------------------------------------------------------





provided that in connection with any such requirement by a subpoena or similar
legal process, the applicable Reference Bank is given prior notice to the extent
such prior notice is permissible under the circumstances (or if prior notice is
not practicable or permitted by law, notice of such disclosure as promptly
thereafter as practicable to the extent permitted by law), (d) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder or (e) to the
extent such information (i) becomes publicly available other than as a result of
a breach of this Section 2.11 or (ii) becomes available to the Company or a
Subsidiary Borrower on a nonconfidential basis from a source other than the
Managing Administrative Agent or the applicable Reference Bank or its
Affiliates.
(f) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Managing Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Managing Administrative Agent (with a copy to the Company) that the Required
Lenders have determined, that:
(i)adequate and reasonable means do not exist for ascertaining the London
Interbank Offered Base Rate for any requested Interest Period, including,
without limitation, because the London Interbank Offered Base Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)the supervisor for the administrator of the London Interbank Offered Base
Rate or a Governmental Authority having jurisdiction over the Managing
Administrative Agent has made a public statement identifying a specific date
after which the London Interbank Offered Base Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),
then, after such determination by the Managing Administrative Agent or receipt
by the Managing Administrative Agent of such notice, as applicable, the Managing
Administrative Agent and the Company may amend this Agreement to replace London
Interbank Offered Base Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the London Interbank Offered Base Rate (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and, notwithstanding anything to the contrary
in Section 9.1, any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Managing Administrative Agent shall
have posted such proposed amendment to all Lenders and the Company unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Managing Administrative Agent notice that such Required Lenders do not accept
such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods). Upon receipt of such notice, the Company may revoke any pending
request for a borrowing of, conversion to or continuation of LIBOR Loans (to the
extent of the affected LIBOR Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a borrowing of ABR
Loans in the amount specified therein.
2.12.Pro Rata Treatment and Payments. (a) Except as provided in Section 2.18(d),
each borrowing of Revolving Credit Loans by each Borrower from the Lenders
hereunder, each payment by the Company on account of any facility fee hereunder
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
(including each prepayment) by each Borrower on account of principal of and
interest on any Loans shall be made pro rata according to the respective
outstanding principal amounts of such Loans then


27

--------------------------------------------------------------------------------





held by the Lenders. All payments (including prepayments) to be made by each
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made prior
to 2:00 P.M., Local Time, on the due date thereof to the Managing Administrative
Agent, for the account of the Lenders, at the Managing Administrative Agent’s
Account, in immediately available funds. The Managing Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. All amounts owing
under this Agreement (including facility fees, payments required under Section
2.15 and payments required under Sections 2.16 and 2.17 relating to any Loan
denominated in Dollars, but not including principal of, and interest on, any
Loan denominated in Euros or payments relating to any such Loan required under
Section 2.16 or 2.17, which are payable in Euros) are payable in Dollars.
(b) Unless the Managing Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its allocable share of such borrowing available to the
Managing Administrative Agent, the Managing Administrative Agent may assume that
such Lender is making such amount available to the Managing Administrative
Agent, and the Managing Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. If
such amount is not made available to the Managing Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Managing Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average New York Fed Bank Rate (or, with respect to
amounts denominated in Euros, at the average rate per annum at which overnight
deposits in Euros in an amount approximately equal to the amount which respect
to which such rate is being determined, would be offered for such day by a
branch or Affiliate of the Managing Administrative Agent in the applicable
offshore interbank market for such Currency to major banks in such interbank
market) for the period until such Lender makes such amount immediately available
to the Managing Administrative Agent. A certificate of the Managing
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. If such
Lender’s Commitment Percentage of such borrowing is not made available to the
Managing Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Managing Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder (or, with respect to amounts denominated in Euros, at the
rate per annum applicable to LIBOR Loans denominated in Euros), on demand, from
the applicable Borrower. If any such Lender shall subsequently pay its
Commitment Percentage of such borrowing with interest thereon to the Managing
Administrative Agent, the Managing Administrative Agent shall promptly remit to
the applicable Borrower the amount of such interest paid by such Borrower for
such period pursuant to the immediately preceding sentence.
2.13.Swing Line Commitment. (a) Subject to the terms and conditions hereof, each
Swing Line Lender agrees to make swing line loans (“Swing Line Loans”) in
Dollars to the Company from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed the amount
of such Swing Line Lender’s Swing Line Commitment, provided that (i) the
aggregate principal amount of all Loans outstanding at any one time shall not
exceed the aggregate amount of the Commitments at such time, (ii) the aggregate
principal amount of Revolving Credit Loans of such Lender outstanding at any
time, when added to such Lender’s Swing Line Exposure (including, as applicable,
in its capacity as Swing Line Lender) shall not exceed the aggregate amount of
the Commitment of such Lender at such time and (iii) the aggregate principal
amount of all Swing Line Loans outstanding at any one time shall not exceed
$2,000,000,000. If the aggregate amount of all Swing Line Commitments is at


28

--------------------------------------------------------------------------------





any time less than $2,000,000,000 (such shortfall, the “Swing Line Commitment
Shortfall”), the Company may designate one or more of the other existing Lenders
as Swing Line Lenders (it being understood that the Swing Line Commitments of
any such Lender may, at the option of such Lender, exceed its Commitment),
having Swing Line Commitments in an aggregate amount not exceeding the Swing
Line Commitment Shortfall; provided that no Lender may be so designated unless
it agrees in its sole discretion to act in such capacity. The Swing Line
Commitment of each Swing Line Lender (unless otherwise agreed by such Swing Line
Lender) shall be reduced as follows: (x) upon any reduction of the Commitment of
any Lender that is also a Swing Line Lender pursuant to Section 2.4, the Swing
Line Commitment of such Swing Line Lender shall be reduced by the same
proportion as such Commitment is so reduced and (y) upon any assignment by such
Swing Line Lender of all or any portion of its Swing Line Commitment pursuant to
subsection 9.6(c) and the assumption by the relevant assignee of the amount of
such Swing Line Commitment so assigned, the Swing Line Commitment of such Swing
Line Lender shall be reduced by the amount of its Swing Line Commitment so
assigned. During the Commitment Period, the Company may use the Swing Line
Commitment by borrowing, prepaying the Swing Line Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. All Swing
Line Loans shall bear interest based upon the ABR and shall not be entitled to
be converted into loans that bear interest at any other rate. The Company shall
give the relevant Swing Line Lender (with a copy to the Managing Administration
Agent) irrevocable notice (which notice must be received by the Swing Line
Lender prior to 4:00 P.M., New York City time, on the requested Borrowing Date
specifying the amount of the requested Swing Line Loan which shall be in a
minimum amount of $100,000 or a whole multiple of $50,000 in excess thereof).
The proceeds of the Swing Line Loan will be made available by such Swing Line
Lender to the Company at the office of such Swing Line Lender by 5:00 P.M., New
York City time, on the Borrowing Date by crediting the account of the Company at
such office with such proceeds. The Company may, at any time and from time to
time, prepay the Swing Line Loans of such Swing Line Lender, in whole or in
part, without premium or penalty, by notifying such Swing Line Lender prior
to 4:00 P.M., New York City time, on any Business Day of the date and amount of
prepayment. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein. Partial prepayments
shall be in an aggregate principal amount of $100,000 or a whole multiple of
$50,000 in excess thereof.
(b) The Company hereby unconditionally promises to pay to the Managing
Administrative Agent for the account of each Swing Line Lender the unpaid
principal amount of each Swing Line Loan of such Swing Line Lender on the
Revolving Credit Termination Date (or such earlier date on which the Swing Line
Loans become due and payable pursuant to Section 7). The Swing Line Loans shall,
at the request of any Swing Line Lender, be evidenced by and repayable with
interest in accordance with a promissory note of the Company substantially in
the form of Exhibit B to this Agreement, with appropriate insertions (a “Swing
Line Note”), payable to such Swing Line Lender and representing the obligation
of the Company to pay the amount of the Swing Line Commitment of such Swing Ling
Lender or, if less, the unpaid principal amount of the Swing Line Loans owing to
such Swing Line Lender, with interest thereon as prescribed in Section 2.9. Each
Swing Line Lender is hereby authorized to record the Borrowing Date, the amount
of each Swing Line Loan made by such Swing Line Lender and the date and amount
of each payment or prepayment of principal thereof, on the schedule annexed to
and constituting a part of the Swing Line Note of such Swing Line Lender and any
such recordation shall constitute conclusive evidence (absent manifest error) of
the accuracy of the information so recorded, provided that the failure by such
Swing Line Lender to make any such recordation shall not affect any of the
obligations of the Company under such Swing Line Note or this Agreement. Each
Swing Line Note shall (a) be dated the Second Restatement Effective Date, (b) be
stated to mature on the Revolving Credit Termination Date and (c) bear interest
for the period from the date thereof until paid in full on the unpaid principal
amount


29

--------------------------------------------------------------------------------





thereof from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Section 2.9.
(c) Any Swing Line Lender at any time in its sole and absolute discretion may,
on behalf of the Company (which hereby irrevocably directs each Swing Line
Lender to act on its behalf) request each Lender, including each Swing Line
Lender, to make a Revolving Credit Loan that shall be initially an ABR Loan in
an amount equal to such Lender’s Commitment Percentage of the amount of the
Swing Line Loans of such Swing Line Lender outstanding on the date such notice
is given (the “Outstanding Swing Line Loans”). Unless any of the events
described in paragraph (f) of Section 7 shall have occurred with respect to the
Company (in which event the procedures of paragraph (e) of this Section shall
apply) each Lender shall make the proceeds of its Revolving Credit Loan
available to the Managing Administrative Agent for the account of such Swing
Line Lender at the Managing Administrative Agent’s Account prior to 12:00 Noon,
New York City time, in funds immediately available on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Loans shall be immediately applied to repay such outstanding Swing Line Loans.
Effective on the day such Revolving Credit Loans are made, the portion of the
Swing Line Loans so paid shall no longer be outstanding as Swing Line Loans,
shall no longer be due under each Swing Line Note of such Swing Line Lender and
shall be evidenced as provided in subsection 2.5(b).
(d) Notwithstanding anything herein to the contrary, no Swing Line Lender shall
be obligated to make any Swing Line Loans if the conditions set forth in
Section 4.2 have not been satisfied.
(e) If prior to the making of a Revolving Credit Loan pursuant to
subsection 2.13(c) one of the events described in paragraph (f) of Section 7
shall have occurred and be continuing with respect to the Company, each Lender
will, on the date such Revolving Credit Loan was to have been made pursuant to
the notice in subsection 2.13(c), purchase an undivided participating interest
in each Outstanding Swing Line Loan in an amount equal to (i) its Commitment
Percentage times (ii) the principal amount of such Swing Line Loan then
outstanding. Each Lender will immediately transfer to the relevant Swing Line
Lender, in immediately available funds, the amount of its participation, and
upon receipt thereof such Swing Line Lender will deliver to such Lender a Swing
Line Loan Participation Certificate dated the date of receipt of such funds and
in such amount.
(f) Whenever, at any time after any Lender has purchased a participating
interest in a Swing Line Loan of any Swing Line Lender, such Swing Line Lender
receives any payment on account thereof, such Swing Line Lender will distribute
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded);
provided, however, that in the event that such payment received by the Swing
Line Lender is required to be returned, such Lender will return to such Swing
Line Lender any portion thereof previously distributed by such Swing Line Lender
to it.
(g) Each Lender’s obligation to make the Revolving Credit Loans referred to in
subsection 2.13(c) and to purchase participating interests pursuant to
subsection 2.13(e) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against any Swing Line Lender, the Company, any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or termination of the
Commitments; (iii) any adverse change in the condition (financial or otherwise)
of the Company; (iv) any breach of this Agreement or any other Loan Document by
the Company, any Subsidiary or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.


30

--------------------------------------------------------------------------------





(h) If a Lender becomes, and during the period it remains, a Defaulting Lender,
any Swing Line Lender may, upon prior written notice to the Company and the
Managing Administrative Agent, resign as a Swing Line Lender, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than three Business Days after the date of such notice);
provided that (i) no Swing Line Lender may so resign unless both (x) such
Defaulting Lender’s Swing Line Exposure cannot be fully reallocated under
Section 2.21(c)(i) and (y) the Company fails to comply with its obligations
under Section 2.21(c)(ii) and (ii) such resignation by a Swing Line Lender will
have no effect on its rights in respect of any outstanding Swing Line Loans or
on the obligations of the Company, any Lender or any other Swing Line Lender
under this Agreement with respect to any such outstanding Swing Line Loans.
2.14.Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Loans
denominated in any Currency as contemplated by this Agreement then, on notice by
such Lender to the Company through the Managing Administrative Agent, (a) the
commitment of such Lender hereunder to make LIBOR Loans denominated in such
Currency, continue LIBOR Loans denominated in such Currency as such and, if such
Currency is Dollars, convert ABR Loans to LIBOR Loans shall forthwith be
cancelled, (b) if such Currency is Dollars, such Lender’s Loans then outstanding
as LIBOR Loans denominated in Dollars, if any, shall be converted automatically
to ABR Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law and
(c) if such Currency is Euros, such Lender’s Loans then outstanding as LIBOR
Loans denominated in Euros, if any, shall be repaid on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion or repayment of a
LIBOR Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the applicable Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.17.
2.15.Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i)shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes, Excluded Taxes and changes in the rate of tax on the overall net income
of such Lender);
(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the London Interbank Offered
Base Rate hereunder; or
(iii)shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Company shall promptly
pay such Lender in Dollars such additional amount or amounts as will compensate
such Lender for such increased cost or reduced amount receivable.


31

--------------------------------------------------------------------------------





(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding liquidity or capital adequacy requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
liquidity or capital adequacy requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount deemed by such Lender to be material, then from time to time, the
Company shall promptly pay to such Lender in Dollars such additional amount or
amounts as will compensate such Lender for such reduction.
(c) If any Lender becomes entitled to claim any additional amounts pursuant to
paragraphs (a) or (b) of this Section 2.15, it shall promptly notify the Company
(with a copy to the Managing Administrative Agent) of the event by reason of
which it has become so entitled and of the basis for the calculation of such
additional amounts; provided that the Company shall not be required to
compensate a Lender pursuant to such paragraph for any increased costs incurred
more than 180 days prior to the date that such Lender notifies the Company of
the change giving rise to such increased costs and of such Lender’s intention to
claim compensation therefor; provided, further that, if the change giving rise
to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof, and
provided, further, that no Lender shall claim any additional amounts pursuant to
paragraphs (a) or (b) of this Section 2.15 unless such Lender is generally
seeking similar reimbursement from similarly situated borrowers and the
compensation claimed pursuant to such paragraphs is not in excess of the
corresponding amounts that such Lender is seeking from such similarly situated
borrowers. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender to the Company (with a copy to the Managing
Administrative Agent), describing the basis for the calculation of such amounts,
shall be conclusive in the absence of manifest error. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
(d) For purposes of Section 2.14 and this Section 2.15, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, orders,
requests, guidelines or directives in connection therewith and (ii) rules,
regulations, orders, requests, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and gone into effect after the date of this Agreement.
(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.14, 2.15(a), (b) or (c) or payment of additional amounts
under Section 2.16 with respect to such Lender, it will, if requested by the
Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event or reducing
additional amounts payable under Section 2.16; provided that such designation is
made on terms that, in the sole judgment of such Lender, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise cause such
Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.14, 2.15(a), (b) or (c), or 2.16.


32

--------------------------------------------------------------------------------





(f) For the purposes of this Section 2.15, each reference to the defined term
“Lender” shall be deemed to include each Swing Line Lender.
2.16.Taxes. (a) All payments made by any Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of any Taxes, unless required by applicable law. If any such Taxes
are required to be withheld from any amounts payable to the Managing
Administrative Agent or any Lender hereunder or under any Note, (i) the relevant
Borrower or the Managing Administrative Agent shall be entitled to make such
withholding and shall pay the full amount withheld to the relevant Governmental
Authority in accordance with applicable law, and (ii) if such Taxes are
Indemnified Taxes, the amounts so payable to the Managing Administrative Agent
or such Lender shall be increased to the extent necessary to yield to the
Managing Administrative Agent or such Lender (after payment of all Indemnified
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement. Whenever any Indemnified Taxes are
payable by the relevant Borrower, as promptly as possible thereafter such
Borrower shall send to the Managing Administrative Agent for its own account or
for the account of such Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof or
other evidence of such payment reasonably satisfactory to the Managing
Administrative Agent. If the relevant Borrower fails to pay any Indemnified
Taxes when due to the appropriate taxing authority or fails to remit to the
Managing Administrative Agent the required receipts or other required
documentary evidence, such Borrower shall indemnify the Managing Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Managing Administrative Agent or any Lender as a result of
any such failure. The relevant Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Managing Administrative Agent timely reimburse it for the payment of, any
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document; provided that such Borrower shall not pay any such Taxes that are
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20) that result from a present or former connection between a Lender
and the jurisdiction imposing such Tax, other than a connection arising from
such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Managing Administrative Agent, at the time or times reasonably
requested by the Borrower or the Managing Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Managing Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Company or the Managing Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Managing Administrative Agent as will enable the
Company or the Managing Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(b)(i)(x) and (i)(y) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial


33

--------------------------------------------------------------------------------





position of such Lender. Without limiting the generality of the foregoing, each
Lender that is a “United States person” as defined in Section 7701(a)(30) of the
Code shall deliver to the Company and the Managing Administrative Agent, on or
before the date on which it becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the Company or the Managing
Administrative Agent), two properly completed and duly signed copies of United
States Internal Revenue Service Form W-9 (or any subsequent versions or
successors thereto) certifying that such Lender is exempt from United States
federal withholding tax. To the extent it is legally entitled to do so, each
Lender that is not a “United States person” as defined in Section 7701(a)(30) of
the Code (a “Non-U.S. Lender”) shall:
(i)on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of the Company or the
Managing Administrative Agent), deliver to the Company and the Managing
Administrative Agent (x) two duly completed copies of United States Internal
Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, as applicable (together
with any applicable underlying United States Internal Revenue Service forms and
other certification documents), or any subsequent versions or successors
thereto, (y) in the case of a Non-U.S. Lender claiming, in each case, exemption
from United States federal withholding tax under Section 871(h) or 881(c) of the
Code with respect to payments of “portfolio interest”, a statement substantially
in the form of Exhibit K-1, K-2, K-3 or K-4 (as applicable) and the applicable
United States Internal Revenue Service Form W-8 or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, United
States federal withholding tax on all payments by such Borrower under this
Agreement and the other Loan Documents, or (z) any other form prescribed by
applicable requirements of United States federal income tax law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such documentation as may be prescribed by
applicable Requirements of Law to permit the Company and the Managing
Administrative Agent to determine the withholding or deduction required to be
made;
(ii)deliver to the Company and the Managing Administrative Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Company or the Managing Administrative Agent; and
(iii)obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the Managing
Administrative Agent;
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the Managing
Administrative Agent. Such Lender shall, to the extent it is legally entitled to
do so, certify that it is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
Person that shall become a Lender or a Participant pursuant to Section 9.6
shall, upon the effectiveness of the related transfer, be required to provide
all of the forms and statements required pursuant to this Section, provided that
in the case of a Participant such Participant shall furnish all such required
forms and statements to the Lender from which the related participation shall
have been purchased.
(c) If a payment made to the Managing Administrative Agent or any Lender under
this Agreement and any Notes would be subject to United States federal
withholding Tax imposed by FATCA


34

--------------------------------------------------------------------------------





if the Managing Administrative Agent or any Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Managing
Administrative Agent or such Lender shall deliver to the Company and the
Managing Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Managing Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Managing Administrative Agent as may
be necessary for the Borrowers and the Managing Administrative Agent to comply
with their obligations under FATCA and to determine that the Managing
Administrative Agent or such Lender has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(d) If the Managing Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund (including a
refund that the Managing Administrative Agent or any Lender, as applicable, has
elected to apply on its tax return for the following year) of any Indemnified
Taxes as to which it has been indemnified by the Borrowers or with respect to
which any Borrower has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.16 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Managing Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of the Managing Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Managing Administrative Agent or such Lender in the event the Managing
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (d), in no event will the Managing Administrative Agent or any Lender
be required to pay any amount to the Borrowers pursuant to this paragraph (d)
the payment of which would place the Managing Administrative Agent or any Lender
in a less favorable net after-Tax position than the Managing Administrative
Agent or any Lender would have been in if the Tax subject to indemnification or
payment of additional amounts and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require the Managing Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrowers or any other Person.
(e) For the purposes of this Section 2.16, each reference to the defined term
“Lender” shall be deemed to include each Swing Line Lender.
(f) For the purposes of determining withholding Taxes imposed under FATCA, from
and after the Second Restatement Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
2.17.Indemnity. Each Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by such Borrower in making either (i) a
borrowing of LIBOR Loans or (ii) a conversion into or continuation of LIBOR
Loans, in each case after such Borrower has given a notice requesting the same
in accordance with the provisions of this Agreement, (b) default by such
Borrower in making any


35

--------------------------------------------------------------------------------





prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement (regardless of whether such notice is permitted to
be revocable under Section 2.4 or 2.6 and is revoked in accordance herewith) or
(c) the making of either (i) a prepayment of LIBOR Loans or (ii) a conversion of
LIBOR Loans, in each case on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification shall constitute an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount of such Loan denominated in the Currency of such Loan so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
denominated in such Currency provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount denominated in such Currency on deposit for a
comparable period with leading banks in the interbank eurocurrency market. A
certificate as to any amounts payable pursuant to this Section shall be
submitted to the applicable Borrower by such Lender. This covenant shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
2.18.Commitment Increases. (a) In the event that the Company wishes to increase
the aggregate Commitments, it shall notify the Lenders (through the Managing
Administrative Agent) of the amount of such proposed increase (such notice, a
“Commitment Increase Offer”). Each Commitment Increase Offer shall offer the
Lenders the opportunity to participate in the increased Commitments ratably in
accordance with their respective Commitment Percentages. In the event that any
Lender (each, a “Declining Lender”) shall fail to accept in writing a Commitment
Increase Offer within 10 Business Days after receiving notice thereof, all or
any portion of the proposed increase in the Commitments offered to the Declining
Lenders (the aggregate of such offered amounts, the “Declined Amount”) may
instead be allocated to any one or more additional banks, financial institutions
or other entities pursuant to paragraph (b) below and/or to any one or more
existing Lenders pursuant to paragraph (c)(ii) below.
(b) Any additional bank, financial institution or other entity (each, a “New
Lender”) which, with the consent of the Company and the Managing Administrative
Agent, elects to become a party to this Agreement and obtain a Commitment in an
amount equal to all or any portion of a Declined Amount, shall execute a New
Lender Supplement (each, a “New Lender Supplement”) with the Company and the
Managing Administrative Agent, substantially in the form of Exhibit J-1,
whereupon such New Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, and Schedule 1.2 shall be deemed to be amended to
add the name and Commitment of such New Lender.
(c) Any Lender which (i) accepts a Commitment Increase Offer pursuant to
subsection 2.18(a) or (ii) with the consent of the Company elects to increase
its Commitment by an amount equal to all or any portion of a Declined Amount
shall, in each case, execute a Commitment Increase Supplement (each, a
“Commitment Increase Supplement”) with the Company and the Managing
Administrative Agent, substantially in the form of Exhibit J-2, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased, and Schedule 1.2
shall be deemed to be amended to so increase the Commitment of such Lender.
(d) If on the date upon which a bank, financial institution or other entity
becomes a New Lender pursuant to subsection 2.18(b) or upon which a Lender’s
Commitment is increased pursuant to subsection 2.18(c) there is an unpaid
principal amount of Revolving Credit Loans, each Borrower shall


36

--------------------------------------------------------------------------------





borrow Revolving Credit Loans from the Lenders and/or (subject to compliance by
the applicable Borrower with Section 2.17) prepay Revolving Credit Loans of the
Lenders (which borrowings and prepayments may be on a non-ratable basis) such
that, after giving effect thereto, the Revolving Credit Loans (including,
without limitation, the Types thereof and Interest Periods with respect thereto)
shall be held by the Lenders (including for such purposes the New Lenders) pro
rata according to their respective Commitment Percentages.
(e) Notwithstanding anything to the contrary in this Section, (i) in no event
shall any transaction effected pursuant to this Section cause (x) the aggregate
Commitments to exceed an amount equal to 150% of the aggregate amount of the
Commitments in effect on the Second Restatement Effective Date or (y) unless
otherwise agreed by the Managing Administrative Agent, an increase in the
aggregate Commitments of an amount less than $50,000,000, (ii) the aggregate
amount of any increase in Commitments pursuant to subsection 2.18(b) and
(c)(ii) shall be limited to the relevant Declined Amount and (iii) no Lender
shall have any obligation to increase its Commitment unless it agrees to do so
in its sole discretion.
2.19.Commitment Extensions. (a) The Company may, not earlier than 75 days and
not later than 45 days before any anniversary of the Second Restatement
Effective Date (each, an “Anniversary Date”), but no more than twice in total,
by notice to the Managing Administrative Agent, request that the Revolving
Credit Termination Date then in effect (the “Existing Revolving Credit
Termination Date”) be extended to the date 364 days after the Existing Revolving
Credit Termination Date. The Managing Administrative Agent shall promptly notify
the Lenders of such request.
(b) Each Lender, in its sole discretion, shall advise the Managing
Administrative Agent whether or not such Lender agrees to such extension. If a
Lender agrees to such extension (an “Extending Lender”), it shall notify the
Managing Administrative Agent, in writing, of its decision to do so no later
than 30 days prior to such Anniversary Date. A Lender that determines not to so
extend its Commitment shall so notify the Managing Administrative Agent promptly
after making such determination and is herein called a “Non-Extending Lender”.
If a Lender does not give timely notice to the Managing Administrative Agent of
whether or not such Lender agrees to such extension, it shall be deemed to be a
Non-Extending Lender; provided that any Non-Extending Lender may, with the
consent of the Company and the Managing Administrative Agent (such consent of
the Managing Administrative Agent not to be unreasonably withheld), subsequently
become an Extending Lender by notice to the Managing Administrative Agent and
the Company.
(c) The Managing Administrative Agent shall promptly notify the Company of each
Lender’s determination not earlier than 30 days and not later than 20 days prior
to the relevant Anniversary Date.
(d) The Company shall have the right to accept Commitments from New Lenders,
each of which shall be acceptable to the Managing Administrative Agent, in an
aggregate amount not exceeding the aggregate amount of the Commitments of the
Non-Extending Lenders, provided that the Company may in its sole discretion,
offer to Extending Lenders the option to increase their Commitments (each such
Lender being herein called an “Increasing Lender”) up to the aggregate amount of
the Non-Extending Lenders’ Commitments before substituting any New Lenders for
Non-Extending Lenders.
(e) If and only if (i) more than 50% of the total of the Commitments is extended
or otherwise committed to by Extending Lenders and any New Lenders, and
(ii) immediately prior to the relevant Anniversary Date no Default has occurred
and is continuing and the representations and warranties of the Company set
forth in Section 3 shall be true and correct in all material respects on and as
of such Anniversary Date as though made on and as of such date, and subject to
each New Lender having


37

--------------------------------------------------------------------------------





executed a New Lender Supplement (on the effective date of which such New Lender
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement), then effective on such Anniversary Date the Commitment of each
Extending Lender shall be extended to the date 364 days after the Existing
Revolving Credit Termination Date (or, if such day is not a Business Day, the
immediately preceding Business Day) which date shall thereafter be the Revolving
Credit Termination Date; the increased Commitment of each Increasing Lender and
the new Commitment of each New Lender shall take effect on such Anniversary
Date; the Commitments of the Non-Extending Lenders shall be reduced pro rata on
such Anniversary Date to the extent of such increased and new commitments and
appropriate adjustments shall be made on such Anniversary Date to cause any
then-outstanding Loans of the Lenders to be held on a pro rata basis among all
Lenders; the remaining Commitment of each Non-Extending Lender (including, if
such Non-Extending Lender is a Swing Line Lender, such Lender’s Swing Line
Commitment) shall terminate on the Existing Revolving Credit Termination Date;
and each applicable Borrower shall pay in full on the Existing Revolving Credit
Termination Date all amounts payable to each Non-Extending Lender hereunder.
2.20.Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender is a Defaulting Lender or an Objecting Lender, or
if any Lender is a Non-Extending Lender, or, so long as no Default or Event of
Default has occurred and is continuing, a Lender does not consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document that
has been approved by the Required Lenders as provided in Section 9.1 but
requires the consent of all Lenders or all affected Lenders, then the Company
may, at its sole expense and effort, upon notice to such Lender and the Managing
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and consents to such change, waiver, discharge or
termination, as the case may be, provided that:
(i)the Managing Administrative Agent shall have received the assignment fee
specified in Section 9.6(e);
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iv)such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
2.21.Defaulting Lenders. If a Lender becomes, and during the period it remains,
a Defaulting Lender, the following provisions shall apply:


38

--------------------------------------------------------------------------------





(a) the facility fees set forth in Section 2.3 shall cease to accrue on the
unutilized Commitment of such Defaulting Lender as provided in said Section 2.3;
(b) to the extent permitted by applicable law, any prepayment of Loans shall, if
the Company so directs at the time of the making of such prepayment, be applied
to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding;
(c) if any Swing Line Loan is outstanding at the time a Lender becomes a
Defaulting Lender then:
(i)the Swing Line Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments (without giving
effect to such Defaulting Lender’s Commitment); provided that (i) the sum of the
total outstanding principal amounts of each Non-Defaulting Lender’s Revolving
Credit Loans and its Swing Line Exposure (including, as applicable, in its
capacity as Swing Line Lender) may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and
(ii) subject to Section 9.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Borrower, the Managing Administrative Agent, any Swing Line Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; and
(ii)to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Swing Line Exposure cannot be so reallocated, whether by
reason of the proviso in clause (a) above or otherwise, the Company will, not
later than five Business Days after demand by the Managing Administrative Agent
(at the direction of the Swing Line Lenders) either, at its option, (A) prepay
(subject to clause (d) below) in full the unreallocated portion thereof or
(B) cash collateralize such Defaulting Lender’s Swing Line Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with procedures reasonably acceptable to the Managing Administrative
Agent and the Swing Line Lenders for so long as such Swing Line Exposure is
outstanding, such prepayment and cash collateralization to be applied ratably to
the outstanding Swing Line Loans of all of the Swing Line Lenders (and, until
such prepayment and cash collateralization shall occur, the facility fees that
would otherwise have been payable to such Defaulting Lender but for the last
sentence of Section 2.3 and Section 2.21(a) shall instead be paid ratably to the
Swing Line Lenders).
(d) any amount paid by any Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Managing Administrative Agent in a
segregated non-interest bearing account until (subject to Section 2.22) the
termination of the Commitments and payment in full of all obligations of the
Borrowers hereunder and will be applied by the Managing Administrative Agent, to
the fullest extent permitted by law, to the making of payments from time to time
in the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Managing Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Swing Line Lenders (pro rata as to the respective amounts owing to each
of them) under this Agreement, third if so determined by the Managing
Administrative Agent or requested by a Swing Line Lender, held in such account
as cash collateral for future funding obligations of the Defaulting Lender in
respect of any existing or future participating interest in any Swing Line Loan,
fourth, to the funding of any Loan in respect of which such


39

--------------------------------------------------------------------------------





Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Managing Administrative Agent, fifth, if so
determined by the Managing Administrative Agent and the Company, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Loans under this Agreement, and sixth after the
termination of the Commitments and payment in full of all obligations of the
Borrowers hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
(e) so long as any Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Loan unless it is satisfied that the related
exposure of the Defaulting Lender will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with paragraph (c)(ii) of this Section, and participating interests
in any such newly made Swing Line Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with paragraph (c)(i) and (c)(ii) of this
Section.
(f) the Company may (a) terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than one (1) Business Day’s prior notice to the
Managing Administrative Agent (which will promptly notify the Lenders hereof),
and in such event the provisions of this Section will apply to all amounts
thereafter paid by any Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim any Borrower, the Managing Administrative Agent, any
Swing Line Lender or any Lender may have against such Defaulting Lender.
2.22.Defaulting Lender Cure. If the Company, the Managing Administrative Agent
and the Swing Line Lenders agree in writing in their discretion that a Lender
that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Managing Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.21(c), such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Managing Administrative Agent may determine to be necessary to cause the total
outstanding principal amounts of Revolving Credit Loans and the Swing Line Loans
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such outstanding principal amount of the
Revolving Credit Loans of each Lender and the Swing Line Loans will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
2.23.Designation of Subsidiary Borrowers.
(a) Designation of Subsidiary Borrowers. Subject to the terms and conditions of
this Section 2.23, the Company may, at any time and from time to time upon not
less than 15 Business Days’ notice (a “Notice of Proposed Subsidiary Borrower
Designation”) to the Managing Administrative Agent (or such shorter period which
is reasonably acceptable to the Managing Administrative Agent), request that a
Subsidiary specified in such notice become a party to this Agreement as a
Borrower. Each Notice of Proposed Subsidiary Borrower Designation shall specify
the name of such Subsidiary and its jurisdiction of organization, the proposed
effective date of such designation and such other information relating thereto
reasonably requested by the Managing Administrative Agent. The Managing
Administrative Agent


40

--------------------------------------------------------------------------------





shall upon receipt of a Notice of Proposed Subsidiary Borrower Designation from
the Company promptly notify each Lender thereof. Upon the satisfaction of the
conditions specified in paragraph (b) of this Section 2.23 (but subject to the
paragraph (d) of this Section 2.23), such Subsidiary shall become a party to
this Agreement as a Borrower hereunder and shall be entitled to borrow Revolving
Credit Loans on and subject to the terms and conditions of this Agreement, and
the Managing Administrative Agent shall promptly notify the Lenders of such
designation. If the designation of such Subsidiary Borrower obligates the
Managing Administrative Agent or any Lender to comply with “know your customer”
or other similar checks and identification requirements and procedures under any
applicable laws, rules and regulations with respect to such Subsidiary Borrower
in circumstances where the necessary information is not already available to it,
the Company shall (or shall cause such Subsidiary Borrower to), promptly upon
the request of the Managing Administrative Agent or any Lender (through the
Managing Administrative Agent), supply such documentation and other evidence as
is reasonably requested by the Managing Administrative Agent or any Lender in
order for the Managing Administrative Agent or such Lender to comply therewith
(but which in no event shall be more onerous, taken as a whole, than the
equivalent documents delivered by the Company on the date hereof).
(b) Conditions Precedent to Designation Effectiveness. The designation by the
Company of any Subsidiary as a Borrower hereunder shall become effective on the
date on which the Managing Administrative Agent shall have received each of the
following documents (each of which shall be reasonably satisfactory to the
Managing Administrative Agent in form and substance, but which in to event shall
be more onerous, taken as a whole, than the equivalent documents delivered by
the Company on the date hereof), provided that the Managing Administrative Agent
shall not have received a Lender Objection Notice pursuant to this Section that
has not been withdrawn by the relevant Lender:
(i)Subsidiary Borrower Designation. A Subsidiary Borrower Designation, duly
completed and executed by the Company and the relevant Subsidiary, delivered to
the Managing Administrative Agent;
(ii)Opinion of Counsel. If requested by the Managing Administrative Agent, a
favorable written opinion of external counsel to such Subsidiary Borrower (such
counsel to be reasonably satisfactory to the Managing Administrative Agent), as
to such matters as the Managing Administrative Agent may request, and the
Company and such Subsidiary Borrower hereby instruct such counsel to deliver any
such opinion;
(iii)Corporate Documents. Such documents and certificates as the Managing
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary becoming party to this Agreement); and
(iv)Other Documents. Receipt of such other documents relating thereto as the
Managing Administrative Agent or its counsel may reasonably request (including
any information requested by the Managing Administrative Agent or any Lender
pursuant to the last sentence of paragraph (a) of this Section 2.23).
(c) Termination of Subsidiary Borrowers. The Company may, at any time, terminate
a Subsidiary Borrower as a Borrower hereunder by delivering to the Managing
Administrative Agent a written notice thereof (each a “Subsidiary Borrower
Termination Notice”), substantially in the form of Exhibit E-2 or any other form
approved by the Managing Administrative Agent, such approval not to be
unreasonably withheld or delayed. Any Subsidiary Borrower Termination Notice
furnished hereunder


41

--------------------------------------------------------------------------------





shall be effective upon receipt thereof by the Managing Administrative Agent
(which shall promptly so notify the Lenders), whereupon all commitments of the
Lenders to make Revolving Credit Loans to such Subsidiary hereunder shall
terminate and such Subsidiary shall cease to be a Borrower hereunder. If, at the
time of any such termination, any Revolving Credit Loans or any other amounts
hereunder or under any other Loan Documents are outstanding to the relevant
Subsidiary, the Company shall assume all such obligations as primary obligations
pursuant to an instrument in form and substance satisfactory to the Managing
Administrative Agent, and upon such assumption, such Subsidiary shall be
automatically released from such obligations without any further action by any
party.
(d) Lender Objection. Any Lender may object to the designation or continuation
of a Non-U.S. Subsidiary as a Subsidiary Borrower hereunder by notifying the
Company and the Managing Administrative Agent thereof in writing (such Lender,
an “Objecting Lender”, and such notice, a “Lender Objection Notice”) in the
following circumstances:
(i)with respect to any designation of a Non-U.S. Subsidiary as a Subsidiary
Borrower in a jurisdiction other than an Eligible Foreign Jurisdiction, if such
Lender may not legally lend to, establish credit for the account of and/or do
any business whatsoever with such Non-U.S. Subsidiary because of its
jurisdiction of organization or whose internal policies preclude any such
lending, establishing credit and/or doing business with respect to such Non-U.S.
Subsidiary because of its jurisdiction of organization, and any Lender Objection
Notice delivered as a result of the circumstances in this clause (i) shall be
delivered as soon as practicable (but in any event not more than five Business
Days) following such Lender’s receipt of a Notice of Proposed Subsidiary
Borrower Designation with respect to such Non-U.S. Subsidiary, or
(ii)with respect to the designation or continuation of a Non-U.S. Subsidiary as
a Subsidiary Borrower in any jurisdiction, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof shall make it illegal for any Lender to lend to,
establish credit for the account of and/or do any business whatsoever with a
Non-U.S. Subsidiary organized in such jurisdiction;
provided that (x) any Lender which is relying solely on such internal policies
as the basis for providing an such an objection pursuant to clause (i) above may
provide a Lender Objection Notice only if such policies are being applied by
such Lender to all similarly situated borrowers seeking loans or other
extensions of credit from or with respect to doing business in such
jurisdiction; (y) prior to the delivery of a Lender Objection Notice, each
Lender that may be an Objecting Lender shall use reasonable efforts to designate
(or identify) a different lending office for funding or booking its Loans to
such Non-U.S. Subsidiary hereunder or to assign (or identify for purposes of
assignment of) its rights and obligations hereunder to make its Revolving Credit
Loans to such Non-U.S. Subsidiary hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate the need for a Lender Objection Notice and, in the
sole judgment of such Lender, would not otherwise be disadvantageous to such
Lender and would not subject such Lender to any unreimbursed cost or expense;
and (z) if, pursuant to clause (y) above, such Lender shall assign its rights
and obligations hereunder to make its Revolving Credit Loans to such
Non-U.S. Subsidiary hereunder to an Affiliate, such Lender shall, to the extent
of Revolving Credit Loans made to such Non-U.S. Subsidiary Borrower, be deemed
for all purposes hereof to have pro tanto assigned such Revolving Credit Loans
to such Affiliate in compliance with the provisions of Section 9.6 (provided
that, at the request of the Managing Administrative Agent, such Lender and such
Affiliate shall deliver an Assignment and Acceptance with respect to such deemed
assignment).


42

--------------------------------------------------------------------------------





In the event that the Company and the Managing Administrative Agent receive a
Lender Objection Notice with respect to any Non-U.S. Subsidiary that has not
been withdrawn by the applicable Objecting Lender, then (A) in the case of a
Lender Objection Notice delivered pursuant to clause (i) above, the Company may
not deliver a Subsidiary Borrower Designation with respect to such Non-U.S.
Subsidiary Borrower pursuant to paragraph (b) of this Section 2.23 (and any such
Subsidiary Borrower Designation shall be ineffective) and (B) in the case of a
Lender Objection Notice delivered pursuant to clause (ii) above, (1) all
commitments of the Lenders to make Revolving Credit Loans to such Subsidiary
hereunder shall terminate and such Non-U.S. Subsidiary shall cease to be a
Subsidiary Borrower hereunder (and any request by such Non-U.S. Subsidiary to
borrow or continue Revolving Credit Loans hereunder shall be ineffective), (2)
if, at the time of any such termination, any Revolving Credit Loans or any other
amounts hereunder or under any other Loan Documents are outstanding to such
Non-U.S. Subsidiary, the Company be deemed to have automatically assumed all
such obligations as primary obligations (and, if so requested by the Managing
Administrative Agent, the Company shall execute and deliver an instrument of
assumption in form and substance satisfactory to the Managing Administrative
Agent, whereupon such Subsidiary shall be released from such obligations without
any further action by any party) and (3) the Managing Administrative Agent shall
promptly notify the Lenders of the delivery of such Lender Designation Notice
and such termination.
Subject to the requirements of this Section 2.23 (including the provisions of
paragraph (a) hereof and this paragraph (d)), nothing herein shall preclude the
Company from submitting thereafter another request for designation of such
Non-U.S. Subsidiary as a Subsidiary Borrower hereunder.
(e) Notices. Each Subsidiary of the Company that is or becomes a “Subsidiary
Borrower” pursuant to this Section 2.23 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Subsidiary Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.
(f) Liability Several and Not Joint. The Subsidiary Borrowers shall be liable
solely for the obligations under the Loan Documents directly incurred by such
Subsidiary Borrower and shall not be responsible for the obligations of the
Company under the Loan Documents.
SECTION 3. REPRESENTATIONS AND WARRANTIES
To induce the Managing Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, the Company hereby represents and warrants to
the Managing Administrative Agent and each Lender, and, to the extent that any
Non-U.S. Subsidiary Borrower is a party hereto, such Non-U.S. Subsidiary
Borrower represents and warrants (solely as to itself and solely with respect to
the representations set forth in Section 3.19) to the Managing Administrative
Agent and each Lender that:
3.1Financial Condition. The consolidated balance sheet of the Company and its
consolidated Subsidiaries as at December 31, 2017 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by PricewaterhouseCoopers LLP copies of which have heretofore been
furnished to each Lender, are complete and correct in all material respects and
present fairly the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal year then ended. All
such financial statements have been prepared in accordance with GAAP applied


43

--------------------------------------------------------------------------------





consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein).
3.2No Change. Since December 31, 2017 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.
3.3Existence; Compliance with Law. Each of the Company and its Subsidiaries
(a) is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization (provided that no representation is
made under this clause (a) with respect to any Subsidiary of the Company (other
than any Subsidiary Borrower) if the failure of such Subsidiary to be duly
organized, validly existing or in good standing as aforesaid could not
reasonably be expected to have a Material Adverse Effect), (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction (other than that of its
organization) where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except in the case of clause (b), (c) or (d) above, to the
extent that the failure to have such power, authority and legal right, to
qualify as a foreign entity or to be in good standing or to comply with any
Requirement of Law could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
3.4Corporate Power; Authorization; Enforceable Obligations. The Company and each
Subsidiary Borrower has the corporate power and authority, and the legal right,
to make, deliver, and perform the Loan Documents and to borrow hereunder and has
taken all necessary corporate action to authorize the borrowings on the terms
and conditions of this Agreement and any Notes and to authorize the execution,
delivery and performance of the Loan Documents. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents except consents, authorizations, filings or
notices that if not obtained or made, could not reasonably be expected to have a
Material Adverse Effect. This Agreement has been, and each other Loan Document
will be, duly executed and delivered on behalf of the Company and each
Subsidiary Borrower. This Agreement constitutes, and each other Loan Document
when executed and delivered will constitute, a legal, valid and binding
obligation of the Company and each Subsidiary Borrower enforceable against the
Company and each Subsidiary Borrower in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
3.5No Legal Bar. The execution, delivery and performance of the Loan Documents
to which the Company and each Subsidiary Borrower is a party, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation of the Company or any Subsidiary Borrower and
will not result in, or require, the creation or imposition of any Lien on any of
its or their respective properties or revenues pursuant to any such Requirement
of Law or Contractual Obligation, except to the extent that such violation or
imposition of Liens could not reasonably be expected to have a Material Adverse
Effect.
3.6No Material Litigation. Except as listed on Schedule 3.6 or as disclosed in
any public filing made by the Company prior to the date hereof, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Company, threatened by or
against the Company or any of its Subsidiaries or against any of its or their
respective properties or


44

--------------------------------------------------------------------------------





revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
3.7No Default. Neither the Company nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
3.8Ownership of Property; Liens. Each of the Company and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property material to the business of the Company and its
Subsidiaries, taken as a whole, and good title to, or a valid leasehold interest
in, all its other property material to the business of the Company and its
Subsidiaries, taken as a whole, and none of such property is subject to any Lien
except as permitted by Section 6.2, except in any such case to the extent that
it could not reasonably be expected to have a Material Adverse Effect.
3.9Intellectual Property. The Company and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the “Intellectual Property”). No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Company know of any valid basis for
any such claim, except for such claims that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
3.10No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Company or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.
3.11Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all tax returns which, to the knowledge of the Company, are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority, except (a) the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Company
or its Subsidiaries, as the case may be or (b) to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect; no tax
Lien has been filed, and, to the knowledge of the Company, no claim is being
asserted, with respect to any such tax, fee or other charge other than any Lien
permitted under Section 6.2(a) or any Lien that could not reasonably be expected
to have a Material Adverse Effect.
3.12Federal Margin Regulations. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose (whether immediate, incidental or ultimate)
of buying or carrying Margin Stock. No part of the proceeds of any Loans will be
used directly or indirectly for the purpose (whether immediate, incidental or
ultimate) of buying or carrying Margin Stock in violation of the regulations of
the Board. If requested by any Lender or the Managing Administrative Agent, the
Company will furnish to each Lender and the Managing Administrative Agent a
statement in conformity with the requirements of Federal Reserve Form FR U-1 or
FR G-3, as appropriate, referred to in Regulation U, to demonstrate the
compliance of any borrowing hereunder with Regulation U.


45

--------------------------------------------------------------------------------





3.13ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
that could reasonably be expected to have a Material Adverse Effect, and each
Plan has complied with the applicable provisions of ERISA and the Code, except
to the extent that the failure to comply could not reasonably be expected to
have a Material Adverse Effect. No termination of a Single Employer Plan has
occurred (other than via a “standard termination” as defined in Section 4041(b)
of ERISA), and no Lien in favor of the PBGC or a Single Employer Plan has
arisen, during such five-year period that could reasonably be expected to have a
Material Adverse Effect. The excess, if any, of the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Single Employer Plans), as of the last annual valuation date prior to
the date on which this representation is made or deemed made, over the value of
the assets of such Single Employer Plan allocable to such accrued benefits could
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that could reasonably be expected to have
a Material Adverse Effect, and neither the Company nor any Commonly Controlled
Entity would become subject to any liability under ERISA that could reasonably
be expected to have a Material Adverse Effect if the Company or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the best knowledge of the Company, no
such Multiemployer Plan is in Reorganization or Insolvent. The excess, if any,
of the present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the liability of the Company for post retirement benefits to be provided to
their current and former employees under Plans which are welfare benefit plans
(as defined in Section 3(l) of ERISA) over the assets under all such Plans
allocable to such benefits could not reasonably be expected to have a Material
Adverse Effect.
3.14Investment Company Act; Other Regulations. Neither the Company nor any
Subsidiary Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. Neither the Company nor any Subsidiary Borrower is subject to
regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
3.15Material Subsidiaries. As of the Second Restatement Effective Date,
Schedule 3.15 lists each Material Subsidiary of the Company (and the direct and
indirect ownership interest of the Company therein), in each case existing on
September 30, 2018.
3.16Purpose of Loans. The proceeds of the Loans shall be used by the Company and
its Subsidiaries solely for general corporate purposes of the Company and its
Subsidiaries.
3.17Environmental Matters. Except to the extent any of the following could not
reasonably be expected to have a Material Adverse Effect:
(a) To the best knowledge of the Company, the facilities and properties owned,
leased or operated by the Company or any of its Subsidiaries (the “Properties”)
do not contain, and have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any Environmental Law.
(b) The Properties and all operations at the Properties are in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated


46

--------------------------------------------------------------------------------





by the Company or any of its Subsidiaries (the “Business”) which could
materially interfere with the continued operation of the Properties or
materially impair the fair saleable value thereof.
(c) Neither the Company nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does the Company have
knowledge or reason to believe that any such notice will be received or is being
threatened.
(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened, under any Environmental Law to
which the Company or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.
3.18Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and directors and, to the
knowledge of the Company, its employees, affiliates and agents are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Company, any Subsidiary or any of their respective directors or
officers, or (b) to the knowledge of the Company, any employee, affiliate or
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.
3.19Representations and Warranties of Non-U.S. Subsidiary Borrowers. Each
Non-U.S. Subsidiary Borrower severally represents and warrants that:
(a) to ensure the validity, enforceability and admissibility in evidence of this
Agreement against such Non-U.S. Subsidiary Borrower, it is not necessary that
this Agreement or any other document be filed or recorded with any Governmental
Authority other than such filings and recordations that have already been made;
and (b) this Agreement is in proper legal form under the law of the Relevant
Jurisdiction of such Subsidiary Borrower for the enforcement thereof against
such Subsidiary Borrower, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditor’s rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing, and all formalities required in
the Relevant Jurisdiction of such Subsidiary Borrower for the validity,
enforceability and admissibility in evidence of this Agreement have been
accomplished, and no notarization is required, for the validity, enforceability
and admissibility in evidence thereof, except as has been obtained and is in
full force and effect or unless not required to be made until the relevant
document is sought to be enforced.
(b) this Agreement and the obligations evidenced hereby are and will at all
times be direct and unconditional general obligations of such Subsidiary
Borrower, and rank and will at all times rank in right of payment and otherwise
at least pari passu with all other unsecured Indebtedness of such Subsidiary
Borrower, whether now existing or hereafter outstanding. There exists no Lien
(including any Lien arising out of any attachment, judgment or execution), nor
any segregation or other preferential arrangement of any kind, on, in or with
respect to any of the property or revenues of such Subsidiary Borrower or any of
its Subsidiaries, except as expressly permitted by Section 6.2.


47

--------------------------------------------------------------------------------





(c) such Subsidiary Borrower is subject to civil and commercial law with respect
to its obligations under this Agreement. The execution, delivery and performance
by such Subsidiary Borrower of this Agreement constitute private and commercial
acts rather than public or government acts. Neither such Subsidiary Borrower,
nor any of its properties or revenues, is entitled to any right of immunity in
any jurisdiction from suit, court jurisdiction, judgment, attachment (whether
before or after judgment), setoff or execution of a judgment or from any other
legal process or remedy relating to the obligations of such Subsidiary Borrower
under this Agreement.
3.20Beneficial Ownership Certification. If applicable, as of the date hereof,
the information included in any Beneficial Ownership Certification required to
be provided is true and correct in all material respects.
SECTION 4. CONDITIONS PRECEDENT
4.1Conditions to Initial Loan. The amendment and restatement of the Existing
Credit Agreement and the agreement of each Lender to make the initial Loan
requested to be made by it is subject to the satisfaction of the following
conditions precedent (or until such conditions are waived pursuant to
Section 9.1):
(a) Loan Documents. The Managing Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Company and (ii) for the account of any Swing Line Lender that requested a Swing
Line Note, such Swing Line Note, conforming to the requirements hereof and for
the account of any Lender that requested a Revolving Credit Note, such Revolving
Credit Note, conforming to the requirements hereof, each executed by a duly
authorized officer of the Company.
(b) Closing Certificate. The Managing Administrative Agent shall have received,
with a copy for each Lender, a closing certificate of the Company, dated the
Second Restatement Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, satisfactory in form and substance to
the Managing Administrative Agent, executed by the President or his designee or
any Vice President or Treasurer or Assistant Treasurer and the Secretary or any
Assistant Secretary of the Company.
(c) Corporate Proceedings. The Managing Administrative Agent shall have received
a copy of the resolutions, in form and substance reasonably satisfactory to the
Managing Administrative Agent, of the Board of Directors of the Company
authorizing (i) the execution, delivery and performance by the Company of this
Agreement and the other Loan Documents and (ii) the making of the borrowings and
the uses of the proceeds contemplated hereunder certified by its Secretary or an
Assistant Secretary as of the Second Restatement Effective Date, which
certificate shall be in form and substance satisfactory to the Managing
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.
(d) Incumbency Certificate. The Managing Administrative Agent shall have
received a certificate of the Company, dated the Second Restatement Effective
Date, as to the incumbency and signature of its officers executing any Loan
Document, satisfactory in form and substance to the Managing Administrative
Agent, executed by its President or any Vice President and its Secretary or any
Assistant Secretary.
(e) Corporate Documents. The Managing Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws of the
Company, certified as of the


48

--------------------------------------------------------------------------------





Second Restatement Effective Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the Company.
(f) Fees. The Managing Administrative Agent shall have received the fees to be
received on the Second Restatement Effective Date.
(g) Legal Opinions. The Managing Administrative Agent shall have received
(i) the executed legal opinion of Timothy Murphy, General Counsel of the
Company, substantially in the form of Exhibit F-1, and (ii) the executed legal
opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to the
Managing Administrative Agent, substantially in the form of Exhibit F-2, each
dated the Second Restatement Effective Date and covering such other matters
incident to the transactions contemplated by this Agreement as the Managing
Administrative Agent may reasonably require.
(h) Existing Credit Agreement. Any outstanding principal, accrued interest,
accrued facility fees and other amounts owing under the Existing Credit
Agreement shall have been paid in full as of the Second Restatement Effective
Date. The Existing Lenders hereby waive any requirement to deliver prior notice
of any prepayment or termination of existing commitments under the Existing
Credit Agreement.
(i) Beneficial Ownership Certification. Each Lender that has reasonably
requested a certification regarding beneficial ownership in relation to the
Company and each Subsidiary Borrower, in each case, as required by the
Beneficial Ownership Regulation (a “Beneficial Ownership Certification”) shall
have received such Beneficial Ownership Certification; provided, for the
avoidance of doubt, a Beneficial Ownership Certification shall not be required
for an entity that is not a Legal Entity Customer.
(j) Other. The Managing Administrative Agent shall have received such other
documents in connection with this Agreement as the Managing Administrative Agent
may reasonably request.
4.2Conditions to Each Loan. The agreement of each Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Loan, but except as otherwise provided in Section 2.13(c)) is subject to
the satisfaction of the following conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by the Company and (if such borrowing is being made by a Subsidiary
Borrower) such Subsidiary Borrower (to the extent applicable under Section 3)
pursuant to Section 3 of this Agreement (excluding the representations and
warranties made by the Company in Sections 3.2 and 3.6) shall be true and
correct in all material respects (except that such representations and
warranties that are qualified as to materiality, “Material Adverse Effect” or
similar language shall be true and correct in all respects) on and as of such
date as if made on and as of such date (immediately before and immediately after
giving effect to such Loan and to the application of the proceeds therefrom)
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct as of such earlier date.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
Each borrowing by any Borrower hereunder shall constitute a representation and
warranty by the Company as of the date thereof that the conditions contained in
this Section have been satisfied.


49

--------------------------------------------------------------------------------





SECTION 5. AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Managing Administrative Agent hereunder
or under any other Loan Document (other than contingent indemnification and
expense reimbursement obligations not due and payable), the Company shall and
(except in the case of delivery of financial information, reports and notices)
shall cause each of its Subsidiaries to:
5.1Financial Statements. Furnish to each Lender:
(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and
(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and retained earnings of such quarter and of
cash flows of the Company and its consolidated Subsidiaries for the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year, certified
by a Responsible Officer as being fairly stated in all material respects
(subject to normal year-end audit adjustments);
all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Information required to be delivered pursuant to this
Section 5.1 shall be deemed to have been delivered to the Lenders on the date on
which the Company provides written notice to the Managing Administrative Agent
that such information has been posted on the Company’s website on the Internet
at http://www.mastercard.com or in an internet or intranet website to which each
Lender has access or is available on the website of the Securities and Exchange
Commission or any successor at http://www.sec.gov (to the extent such
information has been posted or is available as described in such notice).
5.2Certificates; Other Information. Furnish to the Managing Administrative
Agent:
(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and (b), a certificate of a Responsible Officer,
substantially in the form of Exhibit I, stating that, to the best of such
Responsible Officer’s knowledge, during such period the Company has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate;
(b) within five days after the same are filed, copies of all financial
statements and reports which the Company files with the Securities and Exchange
Commission or any successor Governmental Authority; provided that any such
financial statement or report shall be deemed to have been delivered on


50

--------------------------------------------------------------------------------





the date that the Company notifies the Managing Administrative Agent that such
financial statement or report is available on “EDGAR”, the Electronic Data
Gathering, Analysis and Retrieval system of the Securities and Exchange
Commission, or at http://www.sec.gov/edgar.shtml or at another relevant website
identified to the Lenders and accessible to such Lenders;
(c) promptly, such additional financial and other information (including, for
the avoidance of doubt, information related to the Beneficial Ownership
Regulation) (other than any non-public information (except to the extent such
non-public information is reasonably required to comply with ongoing obligations
under applicable Anti-Corruption Laws) or materials pertaining to the Company’s
proprietary new products, systems or services, proprietary marketing programs,
strategies or plans, or any member specific billing, contractual or other
arrangements) as the Managing Administrative Agent or any Lender through the
Managing Administrative Agent may from time to time reasonably request.
Notwithstanding the foregoing, the Company will not be required to provide any
information to the extent that the provision thereof would violate or constitute
a waiver of any attorney-client privilege or violate any law, rule or
regulation, or any obligation of confidentiality binding the Company or any of
its Affiliates; provided that the Company shall (i) provide prompt notice to the
Managing Administrative Agent that it intends to withhold such information on
the basis that providing such information would violate or constitute a waiver
of attorney-client privilege or violate a law, rule or regulation, or an
obligation of confidentiality binding the Company or any of its Affiliates and
(ii) use commercially reasonable efforts to communicate to the Managing
Administrative Agent, to the extent permitted, the applicable information in a
way that would not violate such restrictions.
5.3Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except (i) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Company or its Subsidiaries, as the case may be or (ii) to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.
5.4Conduct of Business and Maintenance of Existence. (a) Continue to engage in
business of the same general type as now conducted by it; (b) preserve, renew
and keep in full force and effect its existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business except as otherwise permitted pursuant to
Section 6.3 unless the failure to do so could not reasonably be expected to have
a Material Adverse Effect; and (c) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.
5.5Maintenance of Property; Insurance. Keep all property material to the
business of the Company and its Subsidiaries taken as a whole in good working
order and condition ordinary wear and tear excepted; maintain with financially
sound and reputable insurance companies or through a self-insurance program
deemed reasonable by the Company insurance on all its property in at least such
amounts and against at least such risks as are, to the Company’s knowledge,
usually insured against in the same general area by companies engaged in the
same or a similar business.
5.6Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP (or such other commonly accepted accounting practice which has been
previously disclosed to the Managing Administrative Agent) shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of any Lender (coordinated through the Managing Administrative
Agent) to visit and inspect any of its properties and examine and make abstracts
from any of its books and records (other than


51

--------------------------------------------------------------------------------





any non-public information or materials pertaining to (i) its proprietary new
products, systems or services, (ii) its proprietary marketing programs,
strategies or plans, or (iii) any member specific billing, contractual or other
arrangements) and to discuss the business, operations, properties and financial
and other condition of the Company and its Subsidiaries with officers and
employees of the Company and its Subsidiaries and with its independent certified
public accountants, in each case during regular business hours upon reasonable
advance notice and at any reasonable time but not more than once per fiscal
year; provided that if a Default or Event of Default shall have occurred and be
continuing, such visits and inspections (coordinated through the Managing
Administrative Agent) may be conducted at any time upon reasonable notice.
5.7Notices. Promptly give notice to the Managing Administrative Agent for
distribution to the Lenders of:
(a) the occurrence of any Default or Event of Default;
(b) if the Company ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, any (i) default or event of default under any
Contractual Obligation of the Company or any of its Subsidiaries or
(ii) litigation, investigation or proceeding which may exist at any time between
the Company or any of its Subsidiaries and any Governmental Authority, which in
either case, could reasonably be expected to have a Material Adverse Effect;
(c) if the Company ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, any litigation or proceeding affecting the
Company or any of its Subsidiaries as to which the Company determines that there
is a reasonable probability of an adverse judgment and in which the amount
involved is $50,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;
(d) the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to any “pension plan” (as defined in Section 3(2) of
ERISA), the creation of any Lien in favor of the PBGC or a Single Employer Plan,
in each case that could reasonably be expected to result in a liability or Lien
in excess of $10,000,000 or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Company or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Multiemployer Plan, except where the
termination, Reorganization or Insolvency of any Multiemployer Plan could not
reasonably be expected to result in a liability in excess of $10,000,000;
(e) any material adverse change in the business, operations, property or
financial condition of the Company and its Subsidiaries taken as a whole; and
(f) any change in the current last day of the fiscal quarter or the fiscal year
of the Company, prior to giving effect to any such change.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
(other than under paragraph (f)) and stating what action the Company proposes to
take with respect thereto. Notices and other communications to the Lenders
required pursuant to paragraphs (b), (c), (d), (e) and (f) of this Section 5.7
may be delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Managing
Administrative Agent.


52

--------------------------------------------------------------------------------





5.8Environmental Laws. (a) Comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
5.9Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
SECTION 6. NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Managing Administrative Agent hereunder
or under any other Loan Document (other than contingent indemnification and
expense reimbursement obligations not due and payable), the Company shall not
and shall not permit any of its Subsidiaries to, directly or indirectly:
6.1Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than 3.75 to 1.00 on the last day of any fiscal quarter of the Company;
provided that if the Company consummates one or more acquisitions permitted
hereunder for which the aggregate consideration paid in the preceding four
fiscal quarters exceeds $300,000,0000, a Consolidated Leverage Ratio of
4.25:1.00 (the “Leverage Ratio Step-Up”) shall apply and continue for the fiscal
quarter in which the Leverage Ratio Step-Up occurs and the two immediately
succeeding fiscal quarters (the “Step-Up Period”). Following any Step-Up Period,
there shall be at least two fiscal quarters during which the Leverage Ratio
Step-Up shall not apply.
6.2Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a) Liens for taxes and other governmental charges not yet due or which are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings;
(c) pledges, deposits or similar liens in connection with workers’ compensation,
unemployment insurance and other social security legislation or regulation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
(d) (A) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases or subleases, statutory obligations, utilities,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (B) deposits and


53

--------------------------------------------------------------------------------





Liens on financial assets in each case to secure swaps or other derivatives or
other funding management transactions, entered into by the Company or any of its
Subsidiaries to hedge against risks or for funding management purposes, in each
case arising in the ordinary course of business and on commercially reasonable
terms negotiated on an arms-length basis in connection with transactions not
prohibited under this Agreement (and not entered into for speculative purposes);
(e) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole;
(f) Liens in existence on the date hereof listed on Schedule 6.2(f), provided
that no such Lien is spread to cover any additional property after the Second
Restatement Effective Date and that the amount of Indebtedness secured thereby
is not increased;
(g) Liens securing Indebtedness of the Company and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets (or any refinancing thereof
that does not increase the amount of such Indebtedness outstanding at the time
of such refinancing plus fees and expenses incurred in connection with such
refinancing), provided that (i) such Liens shall be created at or not later
than 180 days after the acquisition of such fixed or capital assets and
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;
(h) bankers’ liens or other liens of financial institutions, in each case
arising by operation of law in the ordinary course of business;
(i) Liens on the property or assets of a Person which becomes a Subsidiary on or
after the date hereof securing Indebtedness of such Person or liens on any
property or assets acquired after the Second Restatement Effective Date,
provided that (i) such Liens existed at the time such Person became a Subsidiary
or at the time of such acquisition, as the case may be (the “relevant time”),
and were not created in anticipation thereof and (ii) any such Lien is not
spread to cover any additional property or assets after the relevant time, other
than proceeds of such property or assets to the extent such proceeds were
covered by the grant of security in existence at the relevant time and such
grant was not created in anticipation thereof;
(j) (A) Liens arising out of judgments or awards (x) which are stayed or bonded
pending appeal or (y) with respect to which an appeal or a proceeding for review
is being prosecuted in good faith and adequate reserves have been provided for
the payment of such judgment or award and (B) Liens constituting escrow deposits
or similar deposit arrangements (including, without limitation, a “Qualified
Settlement Fund” within the meaning of Treasury Regulation §1.468B-1 and any
analogous local, state, and/or foreign statute, law, regulation, or rule) with
respect to the payment of settlements that are not yet final or that remain
subject to appeal;
(k) Liens in favor of the Company which secure the obligation of any Subsidiary
to the Company;
(l) Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;
(m) any interest or title of a lessor or lessee under any lease entered in the
ordinary course of business and covering only the assets so leased, to the
extent that the same would constitute a Lien;
(n) Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Company and all Subsidiaries) in aggregate an amount equal
to the greater of: (x) $600,000,000


54

--------------------------------------------------------------------------------





and (y) 4.0% of consolidated total assets of the Company and its Subsidiaries as
of the end of the fiscal quarter for which financial statements have been
delivered pursuant to Section 5.1 most recently prior to the time the latest
such Lien is incurred.
For purposes of determining compliance with this Section 6.2, the amount of
obligations secured by Liens denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect on the
latest date that obligations secured by such Liens were incurred.
6.3Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:
(a) if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, including without limitation under Section 7(i), the
Company may be merged or consolidated with or into any other Person subject to
the satisfaction of the following conditions: (i) the Company shall be the
continuing or surviving corporation or (ii) (x) the survivor shall be organized
under the laws of a state in the United States and shall assume the Company’s
obligations under this Agreement and the other Loan Documents under an agreement
in form and substance reasonably satisfactory to the Managing Administrative
Agent, (y) at the request of any Lender, the survivor shall furnish to the
Lenders all information necessary for them to comply with the Act (as defined in
Section 9.19) and (z) if the Managing Administrative Agent so requests, it shall
receive a legal opinion from outside counsel to the survivor reasonably
satisfactory to the Managing Administrative Agent;
(b) if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, a Subsidiary Borrower may be merged or consolidated with
or into any other Person subject to the satisfaction of the following
conditions: (i) such Subsidiary Borrower shall be the continuing or surviving
corporation or (ii) (x) the survivor shall be organized under the laws of the
same jurisdiction as the jurisdiction of organization of such Subsidiary
Borrower or under the laws of a state in the United States and shall assume such
Subsidiary Borrower’s obligations under this Agreement and the other Loan
Documents under an agreement in form and substance reasonably satisfactory to
the Managing Administrative Agent, (y) at the request of any Lender, the
survivor shall furnish to the Lenders all information necessary for them to
comply with the Act (as defined in Section 9.19) and (z) if the Managing
Administrative Agent so requests, it shall receive a legal opinion from outside
counsel to the survivor reasonably satisfactory to the Managing Administrative
Agent;
(c) (i) any Subsidiary (other than a Subsidiary Borrower) may sell, lease,
transfer or dispose of any or all of its assets (upon voluntary liquidation,
winding up, dissolution or otherwise) to a wholly owned Subsidiary or the
Company, and (ii) any Subsidiary Borrower may sell, lease or dispose of any or
all of its assets (upon voluntary liquidation, winding up, dissolution or
otherwise) to another Subsidiary Borrower or the Company; and
(d) as permitted by Section 6.4 (including by way of merger, voluntary
liquidation, winding up, dissolution or otherwise).
6.4Limitation on Transfer or Disposition of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person other than the
Company or any wholly-owned Subsidiary, except:


55

--------------------------------------------------------------------------------





(a) the sale or other disposition of obsolete or worn out property in the
ordinary course of business;
(b) the sale of cash and cash equivalents and similar investments in the
ordinary course of business in connection with cash management activities or the
use of proceeds thereof;
(c) the sale or other disposition of any property (including the issuance of
shares of any Subsidiary’s Capital Stock); provided that the aggregate book
value of all assets so sold or disposed of pursuant to this clause (c) in any
period of twelve consecutive months shall not exceed an amount equal to 25% of
consolidated total assets of the Company and its Subsidiaries as at the
beginning of such twelve-month period;
(d) the sale or disposition of any real property (including, for the avoidance
of doubt, by way of Sale Leaseback);
(e) the sale of inventory in the ordinary course of business;
(f) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; and
(g) as permitted by subsection 6.3 (a) or (b).
6.5Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate (other than any transaction
permitted by the terms of this Agreement and any transaction between the Company
and its consolidated Subsidiaries) unless such transaction is upon fair and
reasonable terms.
6.6Limitation on Violation of Anti-Corruption Laws and Sanctions. Request any
borrowing, or use, or permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use the proceeds of any Loan (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with, or for the
benefit of, any Sanctioned Person, or in any Sanctioned Country, or (c) in any
manner that would result in the violation of any Sanctions by any party hereto.
SECTION 7. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) Any Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or any Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder (other than principal),
within five days after any such interest or other amount becomes due in
accordance with the terms hereof; or
(b) Any representation or warranty made or deemed made by the Company or (to the
extent applicable) any Subsidiary Borrower herein or in any other Loan Document
or which is contained in any certificate furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect (or, in the case of any such representation and warranty that
is qualified as to materiality, in any respect) on or as of the date made or
deemed made; or
(c) The Company shall default in the observance or performance of any agreement
contained in Section 5.7(a) or Section 6; or


56

--------------------------------------------------------------------------------





(d) the Company or any Subsidiary Borrower shall default in the observance or
performance of any other term, covenant or agreement contained in this Agreement
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Company by the Managing Administrative Agent or the Required Lenders; or
(e) The Company or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness (other than the Loans) in excess of
$300,000,000 in the aggregate, beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) fail to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which failure or other event
or condition is to cause such Indebtedness to become due prior to its stated
maturity, provided that this paragraph (e) shall not apply to Indebtedness that
becomes due, or under which a default occurs, as a result of the voluntary sale
or transfer of property or assets if such sale or transfer is permitted
hereunder and such Indebtedness is paid by the relevant obligor; or
(f) (i) The Company or any of its Material Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Company or any of its Material Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 90 days; or (iii) there
shall be commenced against the Company or any of its Material Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Company or any of its
Material Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Company or any of its Material
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Single Employer
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan shall arise on
the assets of the Company, (iii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA or (v) the Company or any Commonly Controlled Entity shall incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or


57

--------------------------------------------------------------------------------





condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or
(h) One or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving a liability (to the extent not paid or fully
covered by insurance) of $300,000,000 or more in the aggregate for all such
judgments and decrees, and all such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded pending appeal within 90 days
from the entry thereof; or
(i) Any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) (i) shall have acquired beneficial
ownership of Capital Stock representing 35% or more of the aggregate ordinary
voting power in the election of directors of the Company or (ii) shall obtain
the power (whether or not exercised) to elect a majority of the Company’s
directors; or the Company shall cease to own, beneficially and of record, the
sole Class B membership interest in International or shall cease to have power
to elect a majority of International’s directors; or
(j) the Guarantee of the Company under Section 10 shall cease to be in full
force and effect at any time, or the validity or enforceability thereof shall be
contested by the Company or any Subsidiary Borrower at any time;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section with respect to the
Company or any Subsidiary Borrower, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the Notes shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Managing Administrative Agent may, or upon the request
of the Required Lenders, the Managing Administrative Agent shall, by notice to
the Company declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Managing Administrative Agent may, or upon the request of
the Required Lenders, the Managing Administrative Agent shall, by notice to the
Company, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived.
SECTION 8. THE MANAGING ADMINISTRATIVE AGENT
8.1Appointment. Each Lender hereby irrevocably designates and appoints the
Managing Administrative Agent as the agent of such Lender under this Agreement
and the other Loan Documents, and each such Lender irrevocably authorizes the
Managing Administrative Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Managing Administrative Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Managing Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Managing
Administrative Agent.
8.2Delegation of Duties. The Managing Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be


58

--------------------------------------------------------------------------------





entitled to advice of counsel concerning all matters pertaining to such duties.
The Managing Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
8.3Exculpatory Provisions. Neither the Managing Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence, bad faith or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Company or
any Subsidiary Borrower or any officer thereof contained in this Agreement or
any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Managing
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Borrower to perform its obligations hereunder or
thereunder. The Managing Administrative Agent shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Company or any of its Subsidiaries.
8.4Reliance by Managing Administrative Agent. The Managing Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
Note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Company or any
Subsidiary Borrower), independent accountants and other experts selected by the
Managing Administrative Agent. The Managing Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Managing Administrative Agent. The Managing Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other Lenders as may be required
hereunder) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Managing Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders (or such other Lenders as
may be required hereunder), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.
8.5Notice of Default. The Managing Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
(other than an Event of Default consisting of failure of any Borrower to pay
when due any principal of or interest on a Loan) hereunder unless the Managing
Administrative Agent has received notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Managing
Administrative Agent receives such a notice, the Managing Administrative Agent
shall give prompt notice thereof to the Lenders. The Managing Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided that unless and
until the Managing Administrative Agent shall have received such directions, the
Managing Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


59

--------------------------------------------------------------------------------





8.6Non-Reliance on Managing Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Managing Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the Managing
Administrative Agent hereinafter taken, including any review of the affairs of
the Company or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Managing Administrative Agent to any Lender.
Each Lender represents to the Managing Administrative Agent that it has,
independently and without reliance upon the Managing Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and its Subsidiaries and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Managing Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Company or any of its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Managing Administrative Agent hereunder, the Managing Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Company or any of
its Subsidiaries which may come into the possession of the Managing
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
8.7Indemnification. The Lenders agree to indemnify the Managing Administrative
Agent in its capacity as such (to the extent not reimbursed by the Company and
without limiting the obligation of the Company to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Managing Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement,
(including, without limitation, enforcement of the Managing Administrative
Agent’s rights under this Section) any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Managing
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Managing Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.
8.8Managing Administrative Agent in Its Individual Capacity. The Managing
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Borrower as though the
Managing Administrative Agent were not the Managing Administrative Agent
hereunder and under the other Loan Documents. With respect to the Loans made by
it, the Managing Administrative Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not the Managing Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Managing Administrative Agent in its
individual capacity.


60

--------------------------------------------------------------------------------





8.9Successor Managing Administrative Agent. The Managing Administrative Agent
may resign as Managing Administrative Agent upon 15 days’ notice to the Lenders,
and the Managing Administrative Agent may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent (provided that it shall have been approved by the
Company (such approval not to be unreasonably withheld)), shall succeed to the
rights, powers and duties of the Managing Administrative Agent hereunder.
Effective upon such appointment and approval, the term “Managing Administrative
Agent” shall mean such successor agent, and the former Managing Administrative
Agent’s rights, powers and duties as Managing Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Managing Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Managing Administrative Agent’s
resignation or removal as Managing Administrative Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Managing Administrative Agent under this Agreement and
the other Loan Documents.
8.10Substitute Managing Administrative Agent. If at any time Citibank or the
Company reasonably determines that Citibank is prevented from carrying out its
functions as Managing Administrative Agent hereunder as contemplated hereby,
Citibank or the Company, as the case may be, shall forthwith so notify the
Company or Citibank, as the case may be, and the Administrative Agent (and
Citibank shall promptly so notify the Lenders), and the Administrative Agent
shall thereupon automatically assume and perform all of the functions of the
Managing Administrative Agent and shall be entitled to all of the rights and
benefits of the Managing Administrative Agent hereunder, until and only until
such time as Citibank and the Company determine, and notify the Administrative
Agent (which shall promptly notify the Lenders) that Citibank is no longer
prevented from carrying out its functions as Managing Administrative Agent
hereunder as contemplated hereby, whereupon Citibank shall automatically resume
and perform all of the functions of the Managing Administrative Agent hereunder.
Each Lender agrees to the foregoing and authorizes the Administrative Agent to
assume and perform the functions of the Managing Administrative Agent under the
circumstances set forth above.
8.11Arrangers, Etc. The parties designated on the cover page hereof as “Joint
Lead Arranger”, “Joint Book Manager”, “Global Coordinator”, “Regional
Coordinator”, “Syndication Agent” or “Documentation Agent” shall have, in their
capacities as such, no responsibilities or liabilities under or in connection
with this Agreement.
8.12Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, any (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Managing Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Subsidiary or Subsidiary
Borrower party to this Agreement, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance


61

--------------------------------------------------------------------------------





company pooled separate accounts), PTE 91-38 (a class exemption for certain
transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Managing Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Managing
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any Subsidiary or Subsidiary Borrower party to this Agreement,
that the Managing Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Managing Administrative Agent under this Agreement, any Loan
Document or any documents related hereto or thereto).
SECTION 9. MISCELLANEOUS
9.1Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section or as provided in Section 2.18
or 2.19. The Required Lenders may, or, with the written consent of the Required
Lenders, the Managing Administrative Agent may, from time to time, (a) enter
into with the Borrowers written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrowers hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Managing Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
affected thereby, or (ii) reduce the voting rights of any Lender under this
Section or amend, modify or waive subsection 9.6(a) or reduce the percentage
specified in the definition of


62

--------------------------------------------------------------------------------





Required Lenders, or consent to the assignment or transfer by the Company or any
Subsidiary Borrower of any of its rights and obligations under this Agreement
and the other Loan Documents, or release or terminate the obligations of the
Company under Section 10, so long as any Subsidiary Borrower is a party hereto
or the Company has the right to so designate a Subsidiary Borrower hereunder, in
each case without the written consent of all the Lenders, or (iii) amend, modify
or waive any provision of Section 8 without the written consent of the then
Managing Administrative Agent and the Administrative Agent, or (iv) amend,
modify or waive any provision of any Loan Document that adversely affects any
Swing Line Lender in its capacity as such without the written consent of such
Swing Line Lender or (v) amend, modify or waive Section 2.12 of this Agreement
in a manner that would alter the pro rata payment and sharing provisions
contained therein, without the consent of each Lender affected thereby. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrowers, the Lenders, the
Managing Administrative Agent and all future holders of the Loans. In the case
of any waiver, the Borrowers, the Lenders and the Managing Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, alter the terms of this
proviso, or require consent of all the Lenders will require the consent of such
Defaulting Lender.
Notwithstanding anything to the contrary herein, any provision of this Agreement
may be amended by an agreement in writing entered into by the Managing
Administrative Agent and the Company to (x) effect administrative changes of a
technical nature or (y) cure any mistake, defect or inconsistency (as reasonably
determined by the Managing Adminsitrative Agent and the Company).
9.2Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made
(i) in the case of delivery by hand, when delivered, or (ii) in the case of
delivery by mail, three Business Days after being deposited in the mails,
certified or registered postage prepaid, addressed as follows in the case of the
Company, any Subsidiary Borrower and the Managing Administrative Agent, and as
set forth in an Administrative Questionnaire delivered to the Managing
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
Company
Mastercard Incorporated
 
2000 Purchase Street
 
Purchase, New York 10577-2509
 
Attention: Corporate Treasurer



63

--------------------------------------------------------------------------------





Any Subsidiary Borrower:
c/o Mastercard Incorporated
 
2000 Purchase Street
 
Purchase, New York 10577-2509
 
Attention: Corporate Treasurer
 
Telephone: 914-249-2771
 
 
The Managing Administrative
 
Agent or the Swing Line Lender:
Citibank Delaware
 
1615 Brett Road
 
OPS III
 
New Castle, Delaware 19720
 
Fax: (646) 274-5080
 
Telephone: (302) 894-6010
 
 
 
and
 
 
 
Citibank, N.A.
 
Attention: Citi FI Team
 
388 Greenwich Street
 
New York, New York 10013
 
Fax: (646) 688-6821
 
Telephone: (212) 816-0852
 
 
 
and
 
 
 
Citibank, N.A.
 
Attn: Citi Loan Ops
 
1615 Brett Road, Building No. 3
 
New Castle, Delaware 19720
 
Fax: 212-994-0961
 
Telephone: 302-323-2478
 
Electronic mail: glagentofficeops@citi.com
 
 
 
and, if such notice or other communication relates to borrowings of, or payments
or prepayments of, or the duration of Interest Periods for, Loans denominated in
Euros, also to:
 
 
 
Citibank, N.A.
 
1615 Brett Road
 
OPS III
 
New Castle, DE 19720
 
Attn: Agency Operations
 
Fax: (646) 274-5080
 
Telephone: (302) 894-6010



64

--------------------------------------------------------------------------------





 
Borrower inquiries only: AgencyABTFSupport@citi.com
 
Borrower notifications: GlAgentOfficeOps@Citi.com
 
 
The Administrative Agent or the
 
Swing Line Lender:
JPMorgan Chase Bank, N.A.
 
JPM-Delaware Loan Operations
 
Attention: Deepak Krishna
 
500 Stanton Christiana Road, Ops 2/3
 
Newark, Delaware 19713-2107
 
Fax: 201-244-3885 (Send all notices by fax)
 
Phone: +91-80-67905013
 
 
The Swing Line Lender
Bank of China, New York Branch
 
Attention: Wenzhen Zhang
 
1045 Avenue of the Americas
 
New York, NY 10018
 
Fax: 212-371-4185
 
Phone: 646-231-3143
 
Electronic mail: synloanadmin.nyb@bocusa.com
 
 
 
or
 
 
 
Bank of China, New York Branch
 
Attention: Huijuan (Summer) Shi
 
1045 Avenue of the Americas
 
New York, NY 10018
 
Fax: 212-371-4185
 
Phone: 212-293-3964
 
Electronic mail: synloanadmin.nyb@bocusa.com
 
 
The Swing Line Lender
Deutsche Bank AG New York Branch
 
Attention: Virginia Cosenza
 
60 Wall Street
 
New York, NY 10005
 
Fax: 212-797-4420
 
Phone: 212-250-2169
 
Electronic mail: N/A
 
 
The Swing Line Lender
U.S. Bank, National Association
 
Attention: Elizabeth (Beth) Correll
 
Senior Account Representative, Operations
 
800 Nicollet Mall, 3rd Floor
 
Minneapolis, MN 55402
 
Fax: 612-303-3851



65

--------------------------------------------------------------------------------





 
Phone: 612-303-3867
 
 
The Swing Line Lender
Bank of America, N.A.
 
Attention: Priyanka Singh
 
One Bryant Park
 
New York, NY 10036
 
Fax: 214-290-9459
 
Phone: 415-436-3683
 
 
 
 
The Swing Line Lender
Barclays Bank plc
 
Attention: Kevin Murphy
 
745 7th Avenue
 
New York, NY 10019
 
Fax: 212-659-3325
 
Phone: 212-526-9431
 
Electronic mail: N/A
 
 
The Swing Line Lender
Goldman Sachs Bank USA
 
Attention: Michelle Latzoni
 
200 West Street
 
New York, NY 10282
 
Fax: 917-977-3966
 
Phone: 212-902-1099
 
DO NOT EMAIL NOTICES - SEND TO FAX #
 
 
The Swing Line Lender
HSBC Bank USA, N.A.
 
452 Fifth Avenue
 
New York, NY 10018
 
Fax: 847-793-3415
 
Telephone: 212-525-1529
 
Email: ctlanyloanadminqueries@us.hsbc.com
 
 
The Swing Line Lender
Industrial and Commercial Bank of China Limited, New York Branch
 
Attention: Liming Woo, Assistant Vice President
 
680 5th Avenue, 16th Floor
 
New York, NY 10019
 
Fax: 212-956-3631
 
Phone: 646-381-6615
 
Electronic mail: loanadmin@us.icbc.com.cn
 
 
 
or
 
 
 
Attention: Ying Liao, Executive Director



66

--------------------------------------------------------------------------------





 
680 5th Avenue, 16th Floor
 
New York, NY 10019
 
Fax: 212-956-3631
 
Phone: 646-381-6651
 
Electronic mail: loanadmin@us.icbc.com.cn
 
 
The Swing Line Lender
Lloyds Corporate Markets plc
 
Attention: Ali AlDamlouji - Sr. Analyst, Banking Operations
 
Winnie Yan - Sr. Analyst, Banking Operations
 
1095 Avenue of the Americas
 
New York, NY 10036
 
Fax: 212-479-2807 or 212-930-5033
 
Phone: 212-930-5092 (AlDamlouji) or 212-450-0856 (Yan)
 
Electronic mail: N/A
 
 
The Swing Line Lender
Mizuho Bank, Ltd.
 
Attention: Pamela Chen
 
1800 Plaza Ten, Harborside Financial Ctr.
 
Jersey City, NJ 07311
 
Fax: 201-626-9941
 
Phone: 201-626-9302
 
Electronic mail: LAU_USCorp1@mizuhocbus.com
 
 
The Swing Line Lender
MUFG Bank, Ltd.
 
Attention: Steven Williams
 
Loan Operations Department
 
1251 Avenue of the Americas, 12th Floor
 
New York, NY 10020-1104
 
Fax: 201-521-2304 or 201-521-2305
 
Phone: 201-413-8520
 
Electronic mail: N/A
 
 
The Swing Line Lender
NatWest Markets
 
Attn: LIBOR Lending US Support
 
250 Bishopsgate
 
London
 
EC2M 4AA
 
Email: LIBORLendingUSSupport@rbs.com
 
 
 
With a copy to:
 
 
 
NatWest Markets
 
Attn: James Ashe
 
250 Bishopsgate



67

--------------------------------------------------------------------------------





 
London
 
EC2M 4AA
 
Tel: 44 (0) 207 085 7556
 
Email: LIBORLendingUSSupport@rbs.com
 
 
The Swing Line Lender
Primary Contact
 
Name: Jennifer Kuli
 
Company: Santander Bank, N.A.
 
Title: Coml Ops Lead Specialist
 
Address: 601 Penn Street
 
Reading, PA 19601
 
Telephone: 610-378-6661
 
Facsimile: 484-338-2831
 
E-Mail Address: Participations@santander.us
 
 
 
OR
 
 
 
Secondary Contact
 
Name: Global Corp Middle Office
 
Company: Santander Bank, N.A.
 
Address: 28 State Street
 
Boston, MA 02109
 
Telephone: 617-217-0187
 
Facsimile: 610-208-6123
 
E-Mail Address: gbbra@santander.us
 
 
The Swing Line Lender
Societe Generale
 
480 Washington Blvd
 
Jersey City, NJ 07310
 
Fax: 201-693-4233 (Notice Should be Faxed)
 
Phone: 201-839-8460
 
Group E-mail: oper-fin-serv.us@sgss.socgen.com

provided that any notice, request or demand to or upon the Managing
Administrative Agent or the Lenders pursuant to Section 2.2, 2.4, 2.6, 2.7,
2.12, 2.13, 2.19 or 2.23 shall not be effective until received; and provided,
further, that if any notice or other communication is received after a
recipient’s normal business hours, then such notice or other communication shall
be deemed received upon the opening of the recipient’s next business day.
(b) The Company hereby agrees that it will provide to the Managing
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Managing Administrative Agent pursuant to the Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) requests, or converts
or continues under Section 2.7 hereof, a borrowing or relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled


68

--------------------------------------------------------------------------------





date therefor, (ii) provides notice of any Default or Event of Default under
this Agreement, (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Second Restatement Effective Date and/or any
borrowing, or (iv) initiates or responds to legal process (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium (including Internet
or intranet websites) in a format acceptable to the Managing Administrative
Agent to oploanswebadmin@citigroup.com. In addition, the Company agrees to
continue to provide the Communications to the Managing Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Managing Administrative Agent.
(c) The Company further agrees that the Managing Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE MANAGING ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
COMPANY’S OR THE MANAGING ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.
(d) The Managing Administrative Agent agrees that the receipt of the
Communications by the Managing Administrative Agent at its e-mail address set
forth above shall constitute effective delivery of the Communications to the
Managing Administrative Agent for purposes of the Loan Documents. Each Lender
agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents, provided that the notice is received by such Lender during its normal
business hours. Each Lender agrees (i) to provide to the Managing Administrative
Agent in writing (including by electronic communication), promptly after the
date of this Agreement, an e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.
(e) Nothing herein shall prejudice the right of the Managing Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.


69

--------------------------------------------------------------------------------





9.3No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Managing Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
9.4Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
9.5Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse the
Managing Administrative Agent for all reasonable and documented fees, charges
and disbursements of a single primary counsel and, to the extent reasonably
necessary, a single local counsel in each Relevant Jurisdiction, incurred in
connection with this Agreement and the other Loan Documents or the amendment,
modification or waiver thereof, (b) to pay or reimburse each Lender, each Swing
Line Lender and the Managing Administrative Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement (including, without limitation, this Section), the other Loan
Documents and any such other documents, including, without limitation, the
reasonable fees and disbursements of a single primary counsel and, to the extent
reasonably necessary, a single local counsel in each Relevant Jurisdiction
(except that in the case of a conflict of interest, the Company shall pay the
costs and expenses of one additional counsel for each group of similarly
situated Lenders, taken as a whole) to the Lenders and the Managing
Administrative Agent, (c) to pay, indemnify, and hold harmless each Lender, each
Swing Line Lender, the Managing Administrative Agent, their respective
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnitee”) from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold harmless each Indemnitee from and against any
and all other claims, liabilities, obligations, losses, damages and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (including, without limitation, this Section),
the other Loan Documents and any such other documents, including, without
limitation, any investigative, administrative or judicial proceeding relating to
the foregoing whether or not such investigation, litigation or proceeding is
brought by the Company, any of its directors, security holders or creditors, an
Indemnitee or any other person or an Indemnitee is otherwise a party thereto, or
any of the foregoing relating to any actual or proposed use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Company, any of its
Subsidiaries or any of the Properties or arising out of the Commitments (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Company shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities or expense (i) arising from the gross
negligence, bad faith or willful misconduct of such Indemnitee or its officers,
directors, employees, agents, advisors or Affiliates, or arises primarily out of
a material breach by such Indemnified Party of its obligations under this
Agreement, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (ii) resulting from any investigative, administrative
or judicial proceeding that does not involve an act or


70

--------------------------------------------------------------------------------





omission by the Company or any of its Affiliates and that is solely among
Indemnified Parties (other than claims against the Managing Administrative Agent
or Swing Line Lender in its capacity or in fulfilling its roles as such
hereunder). No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (except to the extent (i) such
unintended recipients received such information or materials as a result of such
Indemnitee’s violation of its confidentiality obligations hereunder or (ii) as a
result of such Indemnitee, its officers, directors, employees, agents, advisors
or Affiliates’ gross negligence, bad faith or willful misconduct). The Company
and each Subsidiary Borrower waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, indirect, punitive or consequential
damages. The agreements in this Section shall survive repayment of the Loans and
all other amounts payable hereunder.
9.6Successors and Assigns; Participations and Assignments.
(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that (i) neither the
Company nor any Subsidiary Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void), except that pursuant to Section 2.23(c) any
Subsidiary Borrower may assign its rights and obligations hereunder to the
Company pursuant to an assignment and assumption agreement in form and substance
reasonably satisfactory to the Managing Administrative Agent, and (ii) no Lender
may assign or transfer any of its rights or obligations under this Agreement to
a Defaulting Lender.
(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (other than Ineligible Persons) (“Participants”) participating
interests in any Loan owing to such Lender, any Commitment or Swing Line
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrowers and the Managing Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Loan Documents. No Lender shall be entitled to create in favor of any
Participant, in the participation agreement pursuant to which such Participants
participating interest shall be created or otherwise, any right to vote on,
consent to or approve any matter relating to this Agreement or any other Loan
Document except for those specified in clauses (i), (ii), (iii) and (v) of the
proviso to Section 9.1. The Company and each Subsidiary Borrower agrees that if
amounts outstanding under this Agreement are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
law, be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in subsection 9.7(a) as fully as if it were a
Lender hereunder. The Company also agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13, 2.15 and 2.16 with respect to
its participation in the Commitments, Swing Line Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.16, such Participant shall have complied with the


71

--------------------------------------------------------------------------------





requirements of said Section and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(c) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign
to one or more banks or other financial institutions, including a finance
company or fund (whether a corporation, partnership or other entity) which is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business, and having total assets in excess of
$500,000,000 (other than Ineligible Persons) (such bank or financial
institution, an “Assignee”) all or any part of its rights and obligations under
this Agreement and the other Loan Documents; provided, however, that
(i)except in the case of an assignment to a Lender or, subject to giving prior
written notice thereof to the Company and the Managing Administrative Agent, an
Affiliate of a Lender which is a bank or financial institution, each of the
Managing Administrative Agent, each Swing Line Lender and (except when a Default
or Event of Default shall have occurred and be continuing) the Company must give
its consent to such assignment (which in each case shall not be unreasonably
withheld or delayed); provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Managing Administrative Agent within ten Business Days after
written notice of such assignment shall have delivered to the Company to the
attention of its Treasurer and Assistant Treasurer;
(ii)the rights and obligations of each Swing Line Lender relating to its Swing
Line Loans and Swing Line Commitment may be assigned or retained, at its option,
independently of any of its other rights and obligations under the Loan
Documents in connection with any assignment otherwise permitted hereunder;
(iii)in the case of any assignment to any Assignee that is not a Lender or an
Affiliate thereof, the sum of the aggregate principal amount of the Loans and
the aggregate amount of the Commitments and Swing Line Commitments being
assigned and, if such assignment is of less than all of the rights and
obligations of the assigning Lender, the sum of the aggregate principal amount
of the Loans and the aggregate amount of the Commitments and Swing Line
Commitments remaining with the assigning Lender are each not less than
$5,000,000 (or such lesser amount as may be agreed to by the Company and the
Managing Administrative Agent); and
(iv)such assignment shall be evidenced by an Assignment and Acceptance,
substantially in the form of Exhibit H, executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not then a Lender or
an Affiliate thereof, by the Company and the


72

--------------------------------------------------------------------------------





Managing Administrative Agent) and delivered to the Managing Administrative
Agent for its acceptance and recording in the Register.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment or Swing Line Commitment as set forth therein, and (y) the
assigning Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement such assigning
Lender shall cease to be a party hereto). Notwithstanding any provision of this
paragraph (c) and paragraph (f) of this Section, the consent of the Company
shall not be required, and, unless requested by the Assignee and/or the
assigning Lender, new Notes shall not be required to be executed and delivered
by any Borrower, for any assignment which occurs at any time when any of the
events described in Section 7(f) shall have occurred and be continuing.
(d) The Managing Administrative Agent, acting solely for this purpose as
non-fiduciary agent of the Borrowers, shall maintain at the address of the
Managing Administrative Agent referred to in Section 9.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount (and stated interest) and Currency of the Loans owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and each Borrower, the Managing Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as the owner of a Loan or other obligation hereunder as the owner
thereof for all purposes of this Agreement and the other Loan Documents,
notwithstanding any notice or any other provisions hereof to the contrary. Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an Affiliate thereof, by the Company and the Managing Administrative
Agent) together with payment to the Managing Administrative Agent of a
registration and processing fee of $3,500 and (if the Assignee is not a Lender)
delivery to the Managing Administrative Agent of such Assignee’s Administrative
Questionnaire, the Managing Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) on the effective date determined pursuant
thereto record the information contained therein in the Register and give notice
of such acceptance and recordation to the Lenders and the applicable Borrower.
(f) The Company authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Company and its
Subsidiaries and Affiliates which has been delivered to such Lender by or on
behalf of the Company or any of its Subsidiaries pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Company or any of
its Subsidiaries in connection with such Lender’s credit evaluation of the
Company and its Subsidiaries and Affiliates prior to becoming a party to this
Agreement.
(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any


73

--------------------------------------------------------------------------------





pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
or any other central bank in accordance with applicable law.
9.7Adjustments; Set-off. (a) If any Lender (a “benefitted Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Company or any
Subsidiary Borrower, any such notice being expressly waived by each of them to
the extent permitted by applicable law, upon any amount becoming due and payable
by any Borrower hereunder (whether at stated maturity, by acceleration or
otherwise) to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Company or such relevant
Borrower; provided that no such set-off and application may be made against
amounts attributable to the clearing and settlement services provided by the
Company and its Subsidiaries. Each Lender agrees promptly to notify the Company
and the Managing Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
9.8Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
9.9Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.10Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Managing Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Managing Administrative Agent
or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
9.11Termination of Commitments and Swing Line Commitments. The Commitments and
Swing Line Commitments shall terminate if the conditions to closing set forth in
Section 4.1 shall not be satisfied on or before November 30, 2018.


74

--------------------------------------------------------------------------------





9.12GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
9.13Submission To Jurisdiction; Waivers. The Company and each Subsidiary
Borrower hereby irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State and County of New York, the courts of
the United States for the Southern District of New York, and appellate courts
from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Managing
Administrative Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, punitive or consequential damages.
(f) Each Non-U.S. Subsidiary Borrower irrevocably designates and appoints the
Company as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in paragraph (b) of this Section in any
court referred to therein. The Company hereby agrees to accept such appointment
by each Subsidiary Borrower party hereto from time to time and to give such
Subsidiary Borrower prompt notice upon receipt of, and to forward promptly to
such Subsidiary Borrower, all papers served upon the Company pursuant to such
appointment. Such designation and appointment shall be irrevocable by each
Subsidiary Borrower until such Subsidiary Borrower shall have been terminated as
a Borrower hereunder pursuant to Section 2.23(c). If the Company shall cease so
to act as such agent, each such Subsidiary Borrower covenants and agrees to
notify the Managing Administrative Agent promptly thereof and to designate
irrevocably and appoint without delay another such agent satisfactory to the
Managing Administrative Agent and to deliver promptly to the Managing
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.
9.14Acknowledgements. The Company and each Subsidiary Borrower hereby
acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) neither the Managing Administrative Agent nor any Lender has any fiduciary
relationship with or duty to it arising out of or in connection with this
Agreement or any of the other Loan


75

--------------------------------------------------------------------------------





Documents, and the relationship between Managing Administrative Agent and
Lenders, on one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders; and
(d) the Managing Administrative Agent, the Administrative Agent, each Lender,
each Swing Line Lender and each of their respective Affiliates may have
conflicting economic interests with those of the Borrower, its stockholders, its
Subsidiaries and each of their respective Affiliates.
9.15WAIVERS OF JURY TRIAL. EACH OBLIGOR, THE MANAGING ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
9.16Waiver of Immunity. To the fullest extent permitted by applicable law, to
the extent that any Non-U.S. Subsidiary Borrower may be or become entitled to
claim for itself or its property any immunity on the ground of sovereignty or
the like from suit, court jurisdiction, attachment prior to judgment, attachment
in aid of execution of a judgment or execution of a judgment, and to the extent
that in any such jurisdiction there may be attributed such an immunity (whether
or not claimed), such Non-U.S. Subsidiary Borrower hereby irrevocably agrees not
to claim and hereby irrevocably waives such immunity with respect to its
obligations under this Agreement.
9.17Judgment Currency. This is an international loan transaction in which the
specification of Dollars or any Foreign Currency, as the case may be (the
“Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence. The payment obligations of the Borrowers under this Agreement in any
Specified Currency shall not be discharged or satisfied by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange that shall be applied shall be the
rate at which in accordance with normal banking procedures the Managing
Administrative Agent could purchase the Specified Currency with the Second
Currency on the Business Day next preceding the day on which such judgment is
rendered. The obligation of each Borrower in respect of any such sum due from it
to the Managing Administrative Agent or any Lender hereunder (in this Section
called an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder in the Second Currency such Entitled Person may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and each Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.
9.18Confidentiality. Neither the Managing Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the consent of
the Company, other than (a) to the


76

--------------------------------------------------------------------------------





Managing Administrative Agent’s or such Lender’s Affiliates and the Managing
Administrative Agent’s, such Lender’s and their respective Affiliates’ officers,
directors, employees, agents, and advisors on a confidential basis, (b) to
actual or prospective assignees and participants, (c) to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap
transaction relating to the Company and its obligations under this Agreement so
long as such counterparties agree to comply with confidentiality requirements at
least as strict as the requirements of this Section for the benefit of the
Company (with notice of such compliance given to the Company), (d) to the extent
required by any applicable law, rule or regulation or judicial process, (e) to
any rating agency or self-regulatory body when required by it, (f) to any other
party hereto, (g) in connection with the exercise of any remedies hereunder,
(h) as requested or required by any state, federal or foreign authority or
examiner regulating banks or other financial institutions or banking, (i) with
the prior written consent of the Company and (j) to the extent such Confidential
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to any Lender or Managing Administrative
Agent or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company, which source is not known to such Lender,
Managing Administrative Agent or any of their respective Affiliates to be
otherwise bound by a confidentiality agreement with the Company or its
Affiliates.
9.19USA PATRIOT Act. Each Lender and the Managing Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Company and each
Subsidiary Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Managing Administrative
Agent, as applicable, to identify such Borrower in accordance with the Act. Each
Borrower shall, promptly following a request by the Managing Administrative
Agent or any Lender, provide all documentation and other information that the
Managing Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
9.20Termination of Agreement. Upon termination of the Commitments, the repayment
in full of the principal of all Loans outstanding hereunder and the payment in
full of all accrued interest and fees and any other amounts then due and payable
hereunder, this Agreement shall terminate except for the provisions which
expressly survive the termination of this Agreement.
9.21Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


77

--------------------------------------------------------------------------------





or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 10. GUARANTEE
10.1Guarantee. The Company (for purposes of this Section 10, the “Guarantor”)
hereby guarantees to each Lender, each Swing Line Lender and the Managing
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether by acceleration or otherwise) of the principal
of and interest on the Loans made by the Lenders to each Subsidiary Borrower,
and all other amounts from time to time owing to the Lenders or the Managing
Administrative Agent by each Subsidiary Borrower under this Agreement and the
other Loan Documents, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantor hereby further agrees that if any Subsidiary
Borrower shall fail to pay in full when due (whether by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether by acceleration or
otherwise) in accordance with the terms of such extension or renewal. The
Guarantor agrees that this guarantee is a guarantee of payment and not of
collection.
10.2Obligations Unconditional. The obligations of the Guarantor under
Section 10.1 are absolute, unconditional and irrevocable, irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
any Subsidiary Borrower under this Agreement, the other Loan Documents or any
other agreement or instrument referred to herein, or any substitution, release
or exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10 that the obligations of the Guarantor
hereunder shall be absolute, unconditional and irrevocable under any and all
circumstances. Notwithstanding the foregoing, the liability of the Guarantor
with respect to the Guaranteed Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by applicable law, the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantor hereunder, which shall
remain absolute and unconditional as described above:
(i)at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or
(iii)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.


78

--------------------------------------------------------------------------------





The Guarantor, to the fullest extent permitted by applicable law, hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Managing Administrative Agent
or any Lender exhaust any right, power or remedy or proceed against any
Subsidiary Borrower under this Agreement or any other agreement or instrument
referred to herein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.
10.3Reinstatement. The obligations of the Guarantor under this Section 10 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Subsidiary Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantor agrees that it will indemnify
the Managing Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the
Managing Administrative Agent or such Lender in connection with such rescission
or restoration pursuant to the terms of the indemnity set forth in Section 9.5.
10.4Subrogation. The Guarantor hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 10.1, whether by subrogation or otherwise, against any
Subsidiary Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.
10.5Remedies. The Guarantor agrees that, to the fullest extent permitted by
applicable law, as between the Guarantor on the one hand and the Managing
Administrative Agent and the Lenders on the other, the obligations of any
Subsidiary Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Section 7 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 7) for
purposes of Section 10.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Subsidiary Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Subsidiary Borrower) shall forthwith become due and payable by the
Guarantor for purposes of Section 10.1.
10.6Continuing Guarantee. The guarantee in this Section 10 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising until
the expiration or termination of the Commitments and payment in full of the
principal of and interest on each Loan and all fees and other amounts payable
hereunder.
[Signature Pages to Follow]


79

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
MASTERCARD INCORPORATED
By:
/s/ Alfred Kibe
Name:
Alfred Kibe
Title:
Corporate Treasurer













































Signature Page to the Credit Agreement


80

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Managing Administrative Agent and as Lender
By:
/s/ Maureen Maroney
Name:
Maureen Maroney
Title:
Vice President

















































Signature Page to the Credit Agreement


81

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender
By:
/s/ Keiko Kiyohara
Name:
Keiko Kiyohara
Title:
Vice President

















































Signature Page to the Credit Agreement


82

--------------------------------------------------------------------------------





BANK OF CHINA, NEW YORK BRANCH,
as Lender
By:
/s/ Chen Xu
Name:
Chen Xu
Title:
President & CEO

















































Signature Page to the Credit Agreement


83

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender
By:
/s/ Ming K Chu
Name:
Ming K Chu
Title:
Director
 
 
By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President













































Signature Page to the Credit Agreement


84

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Lender
By:
/s/ Matt S Scullin
Name:
Matt S Scullin
Title:
Senior Vice President

















































Signature Page to the Credit Agreement


85

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Lender
By:
/s/ Stefanie Brown
Name:
Stefanie Brown
Title:
Vice President

















































Signature Page to the Credit Agreement


86

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as Lender
By:
/s/ David J Williams
Name:
David J Williams
Title:
Director
 
 
 
Executed in New York















































Signature Page to the Credit Agreement


87

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as Lender
By:
/s/ Ryan Durkin
Name:
Ryan Durkin
Title:
Authorized Signatory

















































Signature Page to the Credit Agreement


88

--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
as Lender
By:
/s/ Scott Yeager
Name:
Scott Yeager
Title:
Managing Director

















































Signature Page to the Credit Agreement


89

--------------------------------------------------------------------------------





INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Lender
By:
/s/ Letian Yan
Name:
Letian Yan
Title:
Assistant Vice President
 
 
By:
/s/ Jeffrey Roth
Name:
Jeffery Roth
Title:
Executive Director











































Signature Page to the Credit Agreement


90

--------------------------------------------------------------------------------





LLOYDS BANK CORPORATE MARKETS PLC,
as Lender
By:
/s/ Erin Walsh
Name:
Erin Walsh
Title:
Assistant Vice President
 
 
By:
/s/ Daven Popat
Name:
Daven Popat
Title:
Senior Vice President













































Signature Page to the Credit Agreement


91

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as Lender
By:
/s/ Donna DeMagistris
Name:
Donna DeMagistris
Title:
Authorized Signatory

















































Signature Page to the Credit Agreement


92

--------------------------------------------------------------------------------





MUFG BANK, LTD.,
as Lender
By:
/s/ Jacob Ulevich
Name:
Jacob Ulevich
Title:
Director

















































Signature Page to the Credit Agreement


93

--------------------------------------------------------------------------------





NATWEST MARKETS PLC,
as Lender
By:
/s/ Sinead Collister
Name:
Sinead Collister
Title:
Director

















































Signature Page to the Credit Agreement


94

--------------------------------------------------------------------------------





SANTANDER BANK, N.A.,
as Lender
By:
/s/ Xavier Ruiz Sena
Name:
Xavier Ruiz Sena
Title:
Managing Director

















































Signature Page to the Credit Agreement


95

--------------------------------------------------------------------------------





SOCIÉTÉ GÉNÉRALE,
as Lender
By:
/s/ John Hogan
Name:
John Hogan
Title:
Director

















































Signature Page to the Credit Agreement


96

--------------------------------------------------------------------------------





BANK OF MONTREAL,
as Lender
By:
/s/ Chris Clark
Name:
Chris Clark
Title:
Director

















































Signature Page to the Credit Agreement


97

--------------------------------------------------------------------------------





Commonwealth Bank of Australia
as Lender
By:
/s/ Emma Lazenby
Name:
Emma Lazenby
Title:
Associate Director

















































Signature Page to the Credit Agreement


98

--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK BRANCH,
as Lender
By:
/s/ Patrizia Lloyd
Name:
Patrizia Lloyd
Title:
Director
 
 
By:
/s/ Michael McCarthy
Name:
Michael McCarthy
Title:
Managing Director













































Signature Page to the Credit Agreement


99

--------------------------------------------------------------------------------





Morgan Stanley Bank, N.A.,
as Lender
By:
/s/ Michael King
Name:
Michael King
Title:
Authorized Signatory

















































Signature Page to the Credit Agreement


100

--------------------------------------------------------------------------------





PNC Bank, N.A.,
as Lender
By:
/s/ Eleanor Orlando
Name:
Eleanor Orlando
Title:
Vice President

















































Signature Page to the Credit Agreement


101

--------------------------------------------------------------------------------





Standard Chartered Bank,
as Lender
By:
/s/ Daniel Mattern
Name:
Daniel Mattern
Title:
Associate Director

















































Signature Page to the Credit Agreement


102

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender
By:
/s/ Tracy Moosbrugger
Name:
Tracy Moosbrugger
Title:
Managing Director

















































Signature Page to the Credit Agreement


103

--------------------------------------------------------------------------------





SCHEDULE 3.6
MATERIAL LITIGATION
None.


104

--------------------------------------------------------------------------------





SCHEDULE 3.15
MATERIAL SUBSIDIARIES
Name
Jurisdiction
Global Mastercard Holdings LP
United Kingdom
Mastercard A&M Investment Holdings, LLC
Delaware
Mastercard Asia/Pacific Pte. Ltd.
Singapore
MasterCard Brasil Soluções de Pagamento Ltda.
Brazil
Mastercard/Europay U.K. Limited
United Kingdom
Mastercard Europe SA
Belgium
Mastercard Europe Services Limited
United Kingdom
Mastercard European Holding LLC
Delaware
Mastercard European Maatschap
Belgium
Mastercard European Share Holding B.V.
Netherlands
Mastercard Financing Pte. Ltd.
Singapore
Mastercard Financing Solutions LLC
Delaware
Mastercard Financing UK LP
United Kingdom
Mastercard Global Partners LP
Singapore
Mastercard Holdings LP
United Kingdom
Mastercard International Global Maatschap
Belgium
Mastercard International Incorporated
Delaware
Mastercard Netherlands B.V.
Netherlands
Mastercard Partners II LLC
Delaware
Mastercard Payment Gateway Services Group Limited
United Kingdom
Mastercard Technologies, LLC
Delaware
Mastercard UK Holdco Limited
United Kingdom
Mastercard US Holdings LLC
Delaware
Purchase Street Research, LLC
Delaware



105

--------------------------------------------------------------------------------





SCHEDULE 6.2(f)
EXISTING LIENS
 
Debtor
Secured Party
Filing Jurisdiction
Filing Number
Filing Date
Collateral Description/Comments
1.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2012 5048063 12/26/2012
Precautionary filing in connection with IBM equipment
2.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2013 1134361 03/25/2013
Precautionary filing in connection with IBM equipment
3.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2013 3392868 08/29/2013
Precautionary filing in connection with IBM equipment
4.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2013 3618890 09/17/2013
Precautionary filing in connection with IBM equipment
5.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2014 1226984 03/28/2014
Precautionary filing in connection with IBM equipment
6.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2014 2467405 06/23/2014
Precautionary filing in connection with IBM equipment
7.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
# 2015 1286813 03/26/2015
Precautionary filing in connection with IBM equipment
8.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2015 1350296 03/31/2015
Precautionary filing in connection with IBM equipment
9.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2015 3631123 08/20/2015
Precautionary filing in connection with IBM equipment
10.
Mastercard Technologies, LLC
IBM Credit LLC
Delaware - Secretary of State
UCC-1
#2016 1971058 04/04/2016
Precautionary filing in connection with IBM equipment
11.
Mastercard Technologies, LLC
AT&T Corp.
Delaware - Secretary of State
UCC-1
#2018 5828872 08/23/2018
Precautionary filing in connection with AT&T equipment
12.
Mastercard Technologies, LLC
AT&T Capital Services, Inc.
Delaware - Secretary of State
UCC-3 Assignment
#2018 5828872 08/23/2018
Precautionary filing in connection with AT&T equipment





106

--------------------------------------------------------------------------------





EXHIBIT A


[FORM OF REVOLVING CREDIT NOTE]
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
(OTHER THAN PLEDGES OR ASSIGNMENTS HEREOF TO ANY FEDERAL RESERVE BANK) MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE MANAGING ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
REVOLVING CREDIT NOTE
[$][€]___________
New York, New York

_________, 20__
FOR VALUE RECEIVED, the undersigned, [MASTERCARD INCORPORATED, a Delaware
corporation (the “Company”)], [[Name of Subsidiary Borrower], a [Jurisdiction]
[Organization] (the “Borrower”)], hereby unconditionally promises to pay in
immediately available funds and in the respective Currencies in which such
Revolving Credit Loans are denominated, on the Revolving Credit Termination Date
the aggregate unpaid principal amount of all Revolving Credit Loans made by
_________ (the “Lender”) to the [Company][Borrower] into the Managing
Administrative Agent’s Account, in the applicable Currency and in immediately
available funds, on the Revolving Credit Termination Date the principal amount
of _________ [DOLLARS][EUROS] ([$][€]__________), or, if less, the aggregate
unpaid principal amount of all Revolving Credit Loans made by the Lender to the
[Company][Borrower] pursuant to Section 2.1 of the Credit Agreement (as defined
below). The [Company][Borrower] further agrees to pay interest in like money at
such office on the unpaid principal amount of Revolving Credit Loans made by the
Lender from time to time outstanding at the rates and on the dates specified in
the Credit Agreement.
The holder of this Note is authorized to record on Schedule A annexed hereto and
made a part hereof or on a continuation thereof which shall be attached hereto
and made a part hereof the date, Type, Currency and amount of each Revolving
Credit Loan made by the Lender and the date and amount of each payment or
prepayment of principal thereof, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of LIBOR Loans, the length of each Interest Period and the
London Interbank Offered Rate with respect thereto. Each such recordation shall,
to the extent permitted by applicable law, constitute conclusive evidence
(absent manifest error) of the accuracy of the information so recorded, provided
that the failure to make any such recordation shall not affect the obligation of
the [Company][Borrower] to repay (with applicable interest) Revolving Credit
Loans made by the Lender pursuant to the Credit Agreement.
This Note (a) is one of the Revolving Credit Notes referred to in the Second
Amended and Restated Credit Agreement, dated as of November 15, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Mastercard Incorporated, the Subsidiary Borrowers from time
to time parties thereto, the Lenders, the other banks and financial institutions
from time to time parties thereto, Citibank, N. A., as Managing Administrative
Agent and JPMorgan Chase Bank, N.A., as Administrative Agent, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.


107

--------------------------------------------------------------------------------





Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[MASTERCARD INCORPORATED][NAME OF SUBSIDIARY BORROWER]
By:
 
Name:
 
Title:
 



108

--------------------------------------------------------------------------------





Schedule A
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS
Date
Amount of LIBOR Loans
Amount Converted to or Continued as LIBOR Loans
Interest Period and London Interbank Offered Rate with Respect Thereto
Amount of Principal of LIBOR Loans Repaid
Amount of LIBOR Loans Converted to ABR Loans
Unpaid Principal Balance of LIBOR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





109

--------------------------------------------------------------------------------





EXHIBIT B


[FORM OF SWING LINE NOTE]
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
(OTHER THAN PLEDGES OR ASSIGNMENTS HEREOF TO ANY FEDERAL RESERVE BANK) MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE MANAGING ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
SWING LINE NOTE
$_____________                                    New York, New York
______, 20__
FOR VALUE RECEIVED, the undersigned, MASTERCARD INCORPORATED, a Delaware
corporation (the “Company”), hereby unconditionally promises to pay [CITIBANK,
N.A.] / [] (the “Swing Line Lender”), at its office located at [__________], in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date, the principal amount of _________ DOLLARS
($____) or, if less, the aggregate unpaid principal amount of the Swing Line
Loans made by the Swing Line Lender to the Company pursuant to Section 2.13 of
the Credit Agreement (as defined below). The Company further agrees to pay
interest in like money at said office on the unpaid principal amount of Swing
Line Loans from time to time outstanding at the rates and on the dates specified
in the Credit Agreement.
The Swing Line Lender is authorized to record the date and the amount of each
Swing Line Loan made by the Swing Line Lender to the Company pursuant to
Section 2.13 of the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof on Schedule A annexed hereto and made a part
hereof and any such recordation shall, to the extent permitted by applicable
law, constitute conclusive evidence (absent manifest error) of the accuracy of
the information so recorded, provided that any failure by the Swing Line Lender
to make such recordation shall not affect the obligation of the Company to repay
(with applicable interest) the Swing Line Loans made by the Swing Line Lender
pursuant to the Credit Agreement.
This Note (a) is one of the Swing Line Notes referred to in the Second Amended
and Restated Credit Agreement, dated as of November 15, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiary Borrowers from time to time parties thereto,
the Swing Line Lender, the other banks and financial institutions from time to
time parties thereto, Citibank, N.A, as Managing Administrative Agent and
JPMorgan Chase Bank, N.A., as Administrative Agent, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


110

--------------------------------------------------------------------------------





Unless otherwise defined herein terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
MASTERCARD INCORPORATED
By:
 
Name:
 
Title:
 



111

--------------------------------------------------------------------------------





Schedule A to
Swing Line Note


LOANS AND REPAYMENTS


Date
Amount of Swing Line Loans Made


Amount of Swing Line Loans
Repaid
Unpaid
Principal Balance of Swing Line Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



112

--------------------------------------------------------------------------------





EXHIBIT C


[FORM OF CLOSING CERTIFICATE]


MASTERCARD INCORPORATED - 2018 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CLOSING CERTIFICATE
AS OF NOVEMBER 15, 2018
Pursuant to subsections 4.1 (b), 4.1(c), 4.1(d) and 4.1(e) of the Second Amended
and Restated Credit Agreement, dated as of November 15, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Mastercard Incorporated, a Delaware corporation the “Company”), the
Subsidiary Borrowers from time to time parties thereto, the several banks and
other financial institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as Managing Administrative Agent for the Lenders, JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, the undersigned, the
Corporate Treasurer of Company, hereby certifies as follows:
1.    The representations and warranties of the Company set forth in the Credit
Agreement and each of the other Loan Documents are true and correct in all
material respects (except that such representations and warranties that are
qualified as to materiality are true and correct in all respects) on and as of
the date hereof as if made on and as of the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct as
of such earlier date;
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or will occur after giving effect to the making of the Loans on the
date hereof or the consummation of each of the transactions contemplated by the
Loan Documents; and
3.    Seth Pruss is and at all times since June 28, 2016, has been the duly
elected and qualified Assistant Corporate Secretary of the Company and the
signature set forth on the signature line for such officer below is such
officer’s true and genuine signature and such officer is duly authorized to
execute and deliver on behalf of the Company, this certificate;
and the undersigned Assistant Corporate Secretary of the Company hereby
certifies as follows:
4.    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware and attached hereto as Exhibit A is a
certificate issued by the Secretary of State of the State of Delaware certifying
as to the good standing of the Company;
5.    (i) Attached hereto as Exhibit B is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Company on September
17, 2018, approving and authorizing the execution, delivery and performance of
the Credit Agreement and the other Loan Documents (all in compliance with the
description and indicative terms of the Future Credit Facility as set forth in
the Credit Facility Presentation, as these terms are referred to therein); such
resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein;


113

--------------------------------------------------------------------------------





(ii) attached hereto as Exhibit C is a true and complete copy of the by-laws of
the Company as amended or restated on or prior to the date hereof and as in
effect at all times since September 29, 2016, to and including the date hereof,
and
(iii) attached hereto as Exhibit D is a true and complete copy of the
certificate of incorporation of the Company, as amended or restated on or prior
to the date hereof and as in effect at all times since September 29, 2016, to
and including the date hereof; and
6. The following person is now a duly elected and qualified officer of the
Company, holding the office indicated next to his name below, and such officer
has held such office with the Company at all times since April 17, 2017, to and
including the date hereof, and the signature appearing opposite his name below
is the true and genuine signature of such officer, and such officer is duly
authorized to execute and deliver on behalf of the Company, the Credit Agreement
and the other Loan Documents and any certificate or other document to be
delivered by the Company pursuant to the Credit Agreement or any such Loan
Document:
Name
Office
Signature
Alfred Kibe
Corporate Treasurer
 

Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.
[remainder of page intentionally blank]


114

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first set forth above.


MASTERCARD INCORPORATED
 
 
By:
 
Name:
Alfred Kibe
Title:
Corporate Treasurer
 
 
By:
 
Name:
Seth Pruss
Title:
Assistant Corporate Secretary



115

--------------------------------------------------------------------------------





EXHIBIT D


[FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE]


SWING LINE LOAN PARTICIPATION CERTIFICATE
___________ __, 20__
[Name of Lender]
_______________
_______________
_______________
Ladies and Gentlemen:
Pursuant to subsection 2.13(e) of the Second Amended and Restated Credit
Agreement, dated as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as therein
defined), among Mastercard Incorporated, a Delaware corporation (the “Company”),
the Subsidiary Borrowers from time to time parties thereto, the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as Managing Administrative Agent for the Lenders
thereunder (in such capacity, the “Managing Administrative Agent”), and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders thereunder (in such
capacity, the “Administrative Agent), the undersigned, as Swing Line Lender
under the Credit Agreement, hereby acknowledges receipt from you on the date
hereof of ___________ DOLLARS ($____) as payment for a participating interest in
the following Swing Line Loan:
Date of Swing Line Loan:                        ______________
Principal Amount of Swing Line Loan Participating Interest:
$_____________



Very truly yours,
 
 
[SWING LINE LENDER]
 
 
By:
 
Name:
 
Title:
 



116

--------------------------------------------------------------------------------





EXHIBIT E-1
[FORM OF SUBSIDIARY BORROWER DESIGNATION]
SUBSIDIARY BORROWER DESIGNATION
_____________, 201_
Citibank, N.A.,
as Managing Administrative Agent
1615 Brett Road,
OPS III
New Castle, Delaware 19720
Attention: Agency Department


JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road, Ops 2/3
Newark, Delaware 19713-2107
Attention: JPM-Delaware Loan Operations, Deepak Krishna
Fax: 201-244-3885 (Send all notices by fax)
Re: Subsidiary Borrower Designation
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 15, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Mastercard Incorporated, a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time parties
thereto, the several banks and other financial institutions from time to time
parties thereto (the “Lenders”), Citibank, N.A., as Managing Administrative
Agent for the Lenders (in such capacity, the “Managing Administrative Agent”)
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
The Company hereby designates [________] (the “Subject Subsidiary”), a
Subsidiary of the Company and a [corporation] duly organized under the laws of
[________], as a Subsidiary Borrower in accordance with Section 2.23(a) of the
Credit Agreement until such designation is terminated in accordance with
Section 2.23(c) of the Credit Agreement.
The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
Subsidiary Borrower Designation, it shall be a Subsidiary Borrower for purposes
of the Credit Agreement and agrees to be bound by and perform and comply with
the terms and provisions of the Credit Agreement applicable to it as if it had
originally executed the Credit Agreement as a Subsidiary Borrower.
The Company hereby confirms and agrees that after giving effect to this
Subsidiary Borrower Designation the Guarantee of the Company contained in
Section 10 of the Credit Agreement shall apply to all of the obligations of the
Subject Subsidiary under the Credit Agreement.


117

--------------------------------------------------------------------------------





The Company and the Subject Subsidiary (as applicable pursuant to Section 3.19)
hereby represents and warrants to the Managing Administrative Agent and each
Lender that each of the representations and warranties set forth in Section 3 of
the Credit Agreement is true and correct in all material respects (or, in the
case of any such representations and warranties qualified as to materiality, in
all respects) as of the Joinder Effective Date (as defined below).
The Subject Subsidiary’s addresses for notices, other communications and service
of process provided for in the Credit Agreement shall be given in the manner,
and with the effect, specified in Section 9.2 of the Credit Agreement to it at
its “Address for Notices” specified on the signature pages below.
The Subject Subsidiary shall deliver to the Administrative Agent the documents
and certificates set forth in, or required by, Section 2.23(b) of the Credit
Agreement.
The designation of the Subject Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Joinder Effective
Date”) on which the Administrative Agent accepts this Subsidiary Borrower
Designation as provided on the signature pages below. As of the Joinder
Effective Date, the Subject Subsidiary shall be entitled to the rights, and
subject to the obligations, of a Subsidiary Borrower. Except as expressly herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect.
The Subject Subsidiary hereby agrees that this Subsidiary Borrower Designation,
the Credit Agreement and the Notes shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York. The Subsidiary
Borrower hereby irrevocably and unconditionally submits for itself and its
property in any legal action or proceeding relating to this Agreement and the
other Loan Documents, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State and County of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof, and consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same. THE SUBJECT
SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUBSIDIARY BORROWER DESIGNATION, THE CREDIT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.
This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.
IN WITNESS WHEREOF, the Company and the Subject Subsidiary have caused this
Subsidiary Borrower Designation to be duly executed and delivered as of the day
and year first above written.


118

--------------------------------------------------------------------------------





MASTERCARD INCORPORATED
 
 
By:
 
Name:
 
Title:
 
 
 
[NAME OF SUBSIDIARY BORROWER]
 
 
By:
 
Name:
 
Title:
 
 
 
Address for Notices
c/o Mastercard Incorporated
2000 Purchase Street
Purchase, New York 10577-2509
Attention: Corporate Treasurer
Telephone: 914-249-2771







ACCEPTED:
 
 
CITIBANK, N.A.,
as Managing Administrative Agent
By:
 
Name:
 
Title:
 
 
 



119

--------------------------------------------------------------------------------





EXHIBIT E-2
[FORM OF SUBSIDIARY BORROWER TERMINATION NOTICE]
SUBSIDIARY BORROWER TERMINATION NOTICE
[Date]
To:
Citibank, N.A. (the “Managing Administrative Agent”) and JPMorgan Chase Bank,
N.A. (the “Administrative Agent”)

From:        Mastercard Incorporated (the “Company”)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 15, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Mastercard Incorporated, a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time parties
thereto, the several banks and other financial institutions from time to time
parties thereto (the “Lenders”), Citibank, N.A., as Managing Administrative
Agent for the Lenders (in such capacity, the “Managing Administrative Agent”)
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
The Company hereby gives notice pursuant to Section 2.23(c) of the Credit
Agreement that, effective as of the date hereof, [_______] (the “Subject
Subsidiary”) is terminated as a Subsidiary Borrower under the Credit Agreement
and all commitments by the Lenders to make Loans to such Subsidiary Borrower
under the Credit Agreement are hereby terminated.
Pursuant to Section 2.23(c) of the Credit Agreement, the Company hereby
certifies that there are no outstanding Loans made to or Letters of Credit for
the account of the Subject Subsidiary, or unpaid interest thereon or other
amounts owing by the Subject Subsidiary under the Credit Agreement.
All obligations of Subject Subsidiary arising in respect of any period in which
Subject Subsidiary was, or on account of any action or inaction taken by Subject
Subsidiary as, a Subsidiary Borrower under the Credit Agreement shall survive
the termination effected by this notice.
MASTERCARD INCORPORATED
 
 
By:
 
Name:
 
Title:
 



120

--------------------------------------------------------------------------------





EXHIBIT F-1


[FORM OF OPINION OF GENERAL COUNSEL OF THE COMPANY]


Attached


121

--------------------------------------------------------------------------------





EXHIBIT F-2


[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE MANAGING ADMINISTRATIVE
AGENT]


Attached


122

--------------------------------------------------------------------------------





EXHIBIT G


[FORM OF BORROWING NOTICE]


BORROWING NOTICE


Citibank, N.A.,
as Managing Administrative Agent
1615 Brett Road,
OPS III
New Castle, Delaware 19720
Attention: Agency Department


JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road, Ops 2/3
Newark, Delaware 19713-2107
Attention: JPM-Delaware Loan Operations, Deepak Krishna
Fax: 201-244-3885 (Send all notices by fax)


Dear Sirs:
This Borrowing Notice is delivered to you by the undersigned (the
[“Company”][“Borrower”]) in connection with Section 2.2 of the Second Amended
and Restated Credit Agreement, dated as of November 15, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Mastercard Incorporated (the “Company”), the Subsidiary Borrowers from
time to time parties thereto, the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), Citibank, N.A., as Managing
Administrative Agent for the Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
The [Company][Borrower] hereby requests that Loans be made in the aggregate
principal amount of [$][€]_________ on __________, 20___ (the “Borrowing Date”).
The [Company][Borrower] requests that such Loans be made as1 [LIBOR Loans in a
principal amount of [$][€]______ having an initial Interest Period of [one
week][_____ months][ABR Loans in a principal amount of $____________]. The
[Company][Borrower] requests that the Loans requested be paid into account at
[bank].








_____________________________________________________
1 Insert appropriate interest rate option, and, if applicable, interest period.
If Loans are to be a combination of LIBOR and ABR Loans, specify the respective
amounts of each type.


123

--------------------------------------------------------------------------------





The Company [and the Borrower (as applicable pursuant to Section 3.19 of the
Credit Agreement)] hereby certifies that the representations and warranties
contained in Section 3 of the Credit Agreement (excluding the representations
and warranties made in Section 3.2 and 3.6) will be true and correct in all
material respects (except that such representations and warranties that are
qualified as to materiality will be true and correct in all respects) on and as
of the Borrowing Date with the same effect as if made on and as of such date
both before and after giving effect to the Loans to be made on the Borrowing
Date and that no event has occurred or will be continuing on the Borrowing Date,
or will result from the making of the Loans to be made on the Borrowing Date,
which constitutes a Default or an Event of Default.
IN WITNESS WHEREOF, the [Company][Borrower] has caused this request and
certificate to be executed and delivered by its duly authorized officer
this    ________ day of _________, 20___.
MASTERCARD INCORPORATED
 
 
By:
 
Name:
 
Title:
 
 
 
[NAME OF SUBSIDIARY BORROWER]
 
 
By:
 
Name:
 
Title:
 



124

--------------------------------------------------------------------------------





EXHIBIT H


[FORM OF ASSIGNMENT AND ACCEPTANCE]


ASSIGNMENT AND ACCEPTANCE
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 15, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Mastercard Incorporated, a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time parties
thereto, the several banks and other financial institutions from time to time
parties thereto (the “Lenders”), Citibank, N.A., as Managing Administrative
Agent for the Lenders (in such capacity, the “Managing Administrative Agent”)
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
__________ (the “Assignor”) and _______ (the “Assignee”) agree as follows:
i.    The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) (but not prior to the registration of the information
contained herein in the Register pursuant to subsection 9.6(e) of the Credit
Agreement), an interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement with respect to those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1.
ii.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto, or with respect to
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Document or any other instrument
or document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company, any of its Subsidiaries or any other obligor
or the performance or observance by the Company, any of its Subsidiaries or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; and (c) (i) requests that the Managing
Administrative Agent, upon request by the Assignee, (a) exchange any attached
Notes for a new Note or Notes payable to the Assignee or, (b) if the Assignor
does not hold any Notes, issue a new Note or Notes payable to the Assignee if so
requested and (ii) if (A) the Assignor has retained any interest in the Assigned
Facility and (B) the Assignor holds any Notes, requests that the Managing
Administrative Agent exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).
iii.    The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that, to the extent
it has so required, it has received a copy of the Credit Agreement, together
with copies of the financial statements referred to in or delivered pursuant to
Sections 3.1 and 5.1 thereof and such other documents and information as it has
deemed


125

--------------------------------------------------------------------------------





appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Managing Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Managing Administrative Agent to take such action as Managing
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Managing
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that, with respect to the Assigned Interest,
it will be a party to and bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender
including, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to subsection 2.16(b) of the Credit
Agreement.
iv.    The effective date of this Assignment and Acceptance shall be _________
___, 20__ (the “Effective Date”). Following the execution of this Assignment and
Acceptance and the consent hereto by the Company to the extent required under
the Credit Agreement, it will be delivered to the Managing Administrative Agent
for acceptance by it and recording by the Managing Administrative Agent pursuant
to the Credit Agreement, effective as of the Effective Date (which shall not,
unless otherwise agreed to by the Managing Administrative Agent, be earlier than
five Business Days after the date of such acceptance and recording by the
Managing Administrative Agent).
v.    Upon such acceptance and recording, from and after the Effective Date, the
Managing Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor and Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Managing Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.
vi.    From and after the Effective Date, (a) the Assignee shall, with respect
to the Assigned Interest, be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights (except pursuant to
Sections 2.14, 2.15 and 9.5 of the Credit Agreement) and be released from its
obligations under the Credit Agreement.
vii.    This Assignment and Acceptance shall be governed by and construed in
accordance with the law of the State of New York.
viii.    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.


126

--------------------------------------------------------------------------------









Schedule 1 to Assignment and Acceptance
Re: Assignment and Acceptance relating to the Second Amended and Restated Credit
Agreement, dated as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Mastercard
Incorporated, a Delaware corporation (the “Company”), the Subsidiary Borrowers
from time to time parties thereto, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Citibank, N.A.,
as Managing Administrative Agent for the Lenders (in such capacity, the
“Managing Administrative Agent” ) and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).


_________________________________________________________________________________________________________________


Name of Assignor:
Name of Assignee:
Effective Date of Assignment:
Credit Facility Assigned
Principal Amount Assigned
Revolving Credit
$_________



The terms set forth above are hereby agreed to by:
[NAME OF ASSIGNEE]
 
[NAME OF ASSIGNOR]
By
 
 
By
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
[Consented to and]2 Accepted:
 
[Consented To:]3
CITIBANK, N.A., as Managing Administrative Agent
 
MASTERCARD INCORPORATED
By
 
 
By
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
[Consented To:]4
 
 
 
CITIBANK, N.A., as Swing Line Lender
 
[], as Swing Line Lender
By
 
 
By
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 





___________________________________________________________________________________________________
2 If required of the Managing Administrative Agent by Section 9.6(c)(i) of the
Credit Agreement.
3 If required of the Company by Section 9.6(c)(i) of the Credit Agreement.
4 If required of the Swing Line Lenders by Section 9.6(c)(i) of the Credit
Agreement.


127

--------------------------------------------------------------------------------





EXHIBIT I


[FORM OF COMPLIANCE CERTIFICATE]


COMPLIANCE CERTIFICATE
Pursuant to subsection 5.2(a) of the Second Amended and Restated Credit
Agreement, dated as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Mastercard
Incorporated, a Delaware corporation (the “Company”), the Subsidiary Borrowers
from time to time parties thereto, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Citibank, N.A.,
as Managing Administrative Agent for the Lenders and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, the undersigned, ______________ of the
Company, hereby certifies that during the period from [_______] to [_______]
(the “Reporting Period”), except as set forth on Schedule I hereto:
1.    To the best of my knowledge, during Reporting Period, the Company has
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in the Credit Agreement, including the negative
covenant set forth in Section 6.1 of the Credit Agreement, and the other Loan
Documents to be observed, performed or satisfied by it.
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof.
3.    Attached are true and correct calculations demonstrating compliance with
Section 6.1 of the Credit Agreement.
Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.
IN WITNESS WHEREOF, the undersigned has hereunto set his or her name and affixed
the corporate seal.
MASTERCARD INCORPORATED
 
 
By:
 
Name:
 
Title:
 
 
 
 
Date: ________________ ____, 20____



128

--------------------------------------------------------------------------------





Schedule I to
Compliance Certificate


[Disclosure]


129

--------------------------------------------------------------------------------





EXHIBIT J-1
[FORM OF NEW LENDER SUPPLEMENT]


NEW LENDER SUPPLEMENT
SUPPLEMENT, dated ___________, to the Second Amended and Restated Credit
Agreement dated as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MASTERCARD
INCORPORATED, a Delaware corporation (the “Company”), the Subsidiary Borrowers
from time to time parties thereto, the several banks and other financial
institutions parties thereto (the “Lenders”), CITIBANK, N.A., as Managing
Administrative Agent (in such capacity, the “Managing Administrative Agent”) for
the Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Lenders.
W I T N E S S E T H :


WHEREAS, the Credit Agreement provides in subsection 2.18(b) thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of the
Company and the Managing Administrative Agent by executing and delivering to the
Company and the Managing Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Company and the Managing Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Commitment of $____.
2.    The undersigned (a) represents and warrants that it is legally authorized
to enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements delivered
pursuant to Sections 3.1 and 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Managing Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Managing
Administrative Agent to take such action as Managing Administrative Agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Managing Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to subsection 2.16(b) of the Credit Agreement.


130

--------------------------------------------------------------------------------





3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
4.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[INSERT NAME OF LENDER]
 
 
By:
 
Name:
 
Title:
 



Accepted this _________________ day of
___________, ____________.
 
 
MASTERCARD INCORPORATED
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
Accepted this _________________ day of
___________, ____________.
 
 
CITIBANK, N.A., as Managing Administrative Agent
 
 
By:
 
Name:
 
Title:
 





131

--------------------------------------------------------------------------------





EXHIBIT J-2
[FORM OF COMMITMENT INCREASE SUPPLEMENT]


COMMITMENT INCREASE SUPPLEMENT
SUPPLEMENT, dated ____________, to the Second Amended and Restated Credit
Agreement dated as of November 15, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MASTERCARD
INCORPORATED, a Delaware corporation (the “Company”), the Subsidiary Borrowers
from time to time parties thereto, the several banks and other financial
institutions parties thereto (the “Lenders”), CITIBANK, N.A., as Managing
Administrative Agent (in such capacity, the “Managing Administrative Agent”) for
the Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Lenders.
W I T N E S S E T H :
WHEREAS, the Credit Agreement provides in subsection 2.18(c) thereof that any
Lender with (when applicable) the consent of the Company may increase the amount
of its Commitment by executing and delivering to the Company and the Managing
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;
NOW THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Company and the
Managing Administrative Agent it shall have its Commitment increased by $
________, thereby making the total amount of its Commitment $________.
2.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
[remainder of page intentionally blank]


132

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[INSERT NAME OF LENDER]
 
 
By:
 
Name:
 
Title:
 



Accepted this _________________ day of
___________, ____________.
 
 
MASTERCARD INCORPORATED
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
Accepted this _________________ day of
___________, ____________.
 
 
CITIBANK, N.A., as Managing Administrative Agent
 
 
By:
 
Name:
 
Title:
 



133

--------------------------------------------------------------------------------





Exhibit K-1
[FORM OF U.S. TAX CERTIFICATE]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of November 15, 2018, (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among MASTERCARD INCORPORATED, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
parties thereto, the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Managing Administrative Agent and the Company
with a certificate of its non-U.S. person status on United States Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Managing Administrative Agent and (2) the undersigned shall have at all
times furnished the Company and the Managing Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:
 
Name:
 
Title:
 
 
 
 
Date: ________________ ____, 20____



134

--------------------------------------------------------------------------------





Exhibit K-2
[FORM OF U.S. TAX CERTIFICATE]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among MASTERCARD INCORPORATED, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
parties thereto, the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Managing Administrative Agent and the Company
with United States Internal Revenue Service Form W-8IMY accompanied by one of
the following forms from each of its partners/members claiming the portfolio
interest exemption: (i) a United States Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or (ii) a United States Internal Revenue Service Form
W-8IMY accompanied by a United States Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Managing Administrative Agent and (2) the undersigned shall have at all
times furnished the Company and the Managing Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


135

--------------------------------------------------------------------------------





[NAME OF LENDER]
 
 
By:
 
Name:
 
Title:
 
 
 
 
Date: ________________ ____, 20____



136

--------------------------------------------------------------------------------





Exhibit K-3
[FORM OF U.S. TAX CERTIFICATE]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among MASTERCARD INCORPORATED, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
parties thereto, the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on United States Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
Name:
 
Title:
 
 
 
 
Date: ________________ ____, 20____



137

--------------------------------------------------------------------------------





Exhibit K-4
[FORM OF U.S. TAX CERTIFICATE]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among MASTERCARD INCORPORATED, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
parties thereto, the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), CITIBANK, N.A., as
managing administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Managing Administrative Agent”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders under the Credit Agreement (in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a
U.S. trade or business.
The undersigned has furnished its participating Lender with United States
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption: (i)
a United States Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
or (ii) a United States Internal Revenue Service Form W-8IMY accompanied by a
United States Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
Name:
 
Title:
 
 
 
 
Date: ________________ ____, 20____



138